
	
		I
		112th CONGRESS
		2d Session
		H. R. 4982
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Biggert (for
			 herself and Mr. Dold) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Energy and
			 Commerce, Education and
			 the Workforce, Financial
			 Services, and Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Violence Against Women Act of
		  1994.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Women Reauthorization
			 Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Universal definitions and grant conditions.
				Sec. 4. Effective date.
				Title I—Enhancing judicial and law enforcement tools to combat
				violence against women
				Sec. 101. STOP grants.
				Sec. 102. Grants to encourage arrest policies and enforcement
				of protection orders.
				Sec. 103. Legal assistance for victims.
				Sec. 104. Consolidation of grants to support families in the
				justice system.
				Sec. 105. Sex offender management.
				Sec. 106. Court-appointed special advocate program.
				Sec. 107. Criminal provision relating to stalking, including
				cyberstalking.
				Sec. 108. Outreach and services to underserved populations
				grant.
				Sec. 109. Culturally specific services grant.
				Title II—Improving services for victims of domestic violence,
				dating violence, sexual assault, and stalking
				Sec. 201. Sexual assault services program.
				Sec. 202. Rural domestic violence, dating violence, sexual
				assault, stalking, and child abuse enforcement assistance.
				Sec. 203. Training and services to end violence against women
				with disabilities grants.
				Sec. 204. Enhanced training and services to end abuse in later
				life.
				Title III—Services, protection, and justice for young victims of
				violence
				Sec. 301. Rape prevention and education grant.
				Sec. 302. Creating hope through outreach, options, services,
				and education for children and youth.
				Sec. 303. Grants to combat violent crimes on
				campuses.
				Sec. 304. Campus sexual violence, domestic violence, dating
				violence, and stalking education and prevention.
				Title IV—Violence reduction practices
				Sec. 401. Study conducted by the centers for disease control
				and prevention.
				Sec. 402. Saving money and reducing tragedies through
				prevention grants.
				Title V—Strengthening the healthcare system’s response to
				domestic violence, dating violence, sexual assault, and stalking
				Sec. 501. Consolidation of grants to strengthen the healthcare
				system’s response to domestic violence, dating violence, sexual assault, and
				stalking.
				Title VI—Safe homes for victims of domestic violence, dating
				violence, sexual assault, and stalking
				Sec. 601. Housing protections for victims of domestic violence,
				dating violence, sexual assault, and stalking.
				Sec. 602. Transitional housing assistance grants for victims of
				domestic violence, dating violence, sexual assault, and stalking.
				Sec. 603. Addressing the housing needs of victims of domestic
				violence, dating violence, sexual assault, and stalking.
				Title VII—Economic security for victims of violence
				Sec. 701.  National Resource Center on Workplace Responses to
				assist victims of domestic and sexual violence.
				Title VIII—Protection of battered immigrants
				Sec. 801. U nonimmigrant definition.
				Sec. 802. Annual report on immigration applications made by
				victims of abuse.
				Sec. 803. Protection for children of VAWA
				self-petitioners.
				Sec. 804. Public charge.
				Sec. 805. Protections for a fiancée or fiancé of a
				citizen.
				Sec. 806. Regulation of international marriage
				brokers.
				Sec. 807. Eligibility of crime and trafficking victims in the
				Commonwealth of the Northern Mariana Islands to adjust status.
				Title IX—Safety for Indian women
				Sec. 901. Grants to Indian tribal governments.
				Sec. 902. Grants to Indian tribal coalitions.
				Sec. 903. Consultation.
				Sec. 904. Tribal jurisdiction over crimes of domestic
				violence.
				Sec. 905. Tribal protection orders.
				Sec. 906. Amendments to the Federal assault
				statute.
				Sec. 907. Analysis and research on violence against Indian
				women.
				Sec. 908. Effective dates; pilot project.
				Title X—Other matters
				Sec. 1001. Criminal provisions relating to sexual
				abuse.
				Sec. 1002. Sexual abuse in custodial settings.
				Sec. 1003. Anonymous online harassment.
				Sec. 1004. Stalker database.
				Sec. 1005. Federal victim assistants
				reauthorization.
				Sec. 1006. Child abuse training programs for judicial personnel
				and practitioners reauthorization.
				Sec. 1007. Mandatory minimum sentence.
				Sec. 1008. Removal of drunk drivers.
			
		3.Universal
			 definitions and grant conditions
			(a)DefinitionsSubsection
			 (a) of section 40002 of the Violence Against Women Act of 1994 (42 U.S.C.
			 13925(a)) is amended—
				(1)by
			 redesignating—
					(A)paragraph (1) as
			 paragraph (2);
					(B)paragraph (2) as
			 paragraph (3);
					(C)paragraphs (3) and
			 (4) as paragraphs (4) and (5), respectively;
					(D)paragraphs (6)
			 through (9) as paragraphs (8) through (11), respectively;
					(E)paragraphs (10)
			 through (16) as paragraphs (13) through (19), respectively;
					(F)paragraph (18) as
			 paragraph (20);
					(G)paragraphs (19)
			 and (20) as paragraphs (23) and (24), respectively;
					(H)paragraphs (21)
			 through (23) as paragraphs (26) through (28), respectively;
					(I)paragraphs (24)
			 through (33) as paragraphs (30) through (39), respectively;
					(J)paragraphs (34)
			 and (35) as paragraphs (43) and (44); and
					(K)paragraph (37) as
			 paragraph (45);
					(2)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)Alaska Native
				villageThe term Alaska Native village has the same
				meaning given such term in the Alaska Native Claims Settlement Act (43 U.S.C.
				1601 et
				seq.).
						;
				(3)in paragraph (3),
			 as redesignated, by striking serious harm. and inserting
			 serious harm to an unemancipated minor.;
				(4)in paragraph (4),
			 as redesignated, by striking The term through
			 that— and inserting The term community-based
			 organization means a nonprofit, nongovernmental, or tribal organization
			 that serves a specific geographic community that—;
				(5)by striking
			 paragraph (5), as in effect before the amendments made by this
			 subsection;
				(6)by inserting after
			 paragraph (7), as redesignated, the following:
					
						(6)Culturally
				specific servicesThe term culturally specific
				services means community-based services that include culturally relevant
				and linguistically specific services and resources to culturally specific
				communities.
						(7)Culturally
				specificThe term culturally specific means
				primarily directed toward racial and ethnic minority groups (as defined in
				section 1707(g) of the Public Health Service Act (42 U.S.C.
				300u–6(g)).
						;
				(7)in paragraph (8),
			 as redesignated, by inserting or intimate partner after
			 former spouse and as a spouse;
				(8)by inserting after
			 paragraph (11), as redesignated, the following:
					
						(12)HomelessThe
				term homeless has the meaning provided in 42 U.S.C.
				14043e–2(6).
						;
				(9)in paragraph (18),
			 as redesignated, by inserting “or Village Public Safety Officers” after
			 “government victim service programs;
				(10)in paragraph
			 (21), as redesignated, by inserting at the end the following:
					
						Intake or referral, by itself, does not constitute
				legal
				assistance.;
				(11)by striking
			 paragraph (17), as in effect before the amendments made by this
			 subsection;
				(12)by amending
			 paragraph (20), as redesignated, to read as follows:
					
						(20)Personally
				identifying information or personal informationThe term
				personally identifying information or personal
				information means individually identifying information for or about an
				individual including information likely to disclose the location of a victim of
				domestic violence, dating violence, sexual assault, or stalking, regardless of
				whether the information is encoded, encrypted, hashed, or otherwise protected,
				including—
							(A)a first and last
				name;
							(B)a home or other
				physical address;
							(C)contact
				information (including a postal, e-mail or Internet protocol address, or
				telephone or facsimile number);
							(D)a social security
				number, driver license number, passport number, or student identification
				number; and
							(E)any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that would serve to identify any
				individual.
							;
				(13)by inserting
			 after paragraph (20), as redesignated, the following:
					
						(21)Population
				specific organizationThe term population specific
				organization means a nonprofit, nongovernmental organization that
				primarily serves members of a specific underserved population and has
				demonstrated experience and expertise providing targeted services to members of
				that specific underserved population.
						(22)Population
				specific servicesThe term population specific
				services means victim-centered services that address the safety, health,
				economic, legal, housing, workplace, immigration, confidentiality, or other
				needs of victims of domestic violence, dating violence, sexual assault, or
				stalking, and that are designed primarily for and are targeted to a specific
				underserved
				population.
						;
				(14)in paragraph
			 (23), as redesignated, by striking services and inserting
			 assistance;
				(15)by inserting
			 after paragraph (24), as redesignated, the following:
					
						(25)Rape crisis
				centerThe term rape crisis center means a
				nonprofit, nongovernmental, or tribal organization, or governmental entity in a
				State other than a Territory that provides intervention and related assistance,
				as specified in 42 U.S.C. 14043g(b)(2)(C), to victims of sexual assault without
				regard to their age. In the case of a governmental entity, the entity may not
				be part of the criminal justice system (such as a law enforcement agency) and
				must be able to offer a comparable level of confidentiality as a nonprofit
				entity that provides similar victim
				services.
						;
				(16)in paragraph
			 (26), as redesignated—
					(A)in subparagraph
			 (A), by striking or after the semicolon;
					(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(C)by inserting at
			 the end the following:
						
							(C)any federally
				recognized Indian tribe.
							;
				
					(17)in paragraph
			 (27), as redesignated—
					(A)by striking
			 52 and inserting 57; and
					(B)by striking
			 150,000 and inserting 250,000;
					(18)by striking
			 paragraph (28), as redesignated, and inserting the following:
					
						(28)Sexual
				assaultThe term sexual assault means any
				nonconsensual sexual act proscribed by Federal, tribal, or State law, including
				when the victim lacks capacity to
				consent.
						;
				(19)by inserting
			 after paragraph (28), as redesignated, the following:
					
						(29)Sex
				traffickingThe term sex trafficking means any
				conduct proscribed by 18 U.S.C. 1591, whether or not the conduct occurs in
				interstate or foreign commerce or within the special maritime and territorial
				jurisdiction of the United
				States.
						;
				(20)by striking
			 paragraph (35), as redesignated, and inserting the following:
					
						(35)Tribal
				coalitionThe term tribal coalition means an
				established nonprofit, nongovernmental Indian organization or a Native Hawaiian
				organization that—
							(A)provides
				education, support, and technical assistance to member Indian service providers
				in a manner that enables those member providers to establish and maintain
				culturally appropriate services, including shelter and rape crisis services,
				designed to assist Indian women and the dependents of those women who are
				victims of domestic violence, dating violence, sexual assault, and stalking;
				and
							(B)is comprised of
				board and general members that are representative of—
								(i)the member service
				providers described in subparagraph (A); and
								(ii)the tribal
				communities in which the services are being
				provided;
								;
				(21)by amending
			 paragraph (39), as redesignated, to read as follows:
					
						(39)Underserved
				populationsThe term underserved populations means
				populations who face barriers in accessing and using victim services, and
				includes populations underserved because of geographic location, religion,
				sexual orientation, gender identity, underserved racial and ethnic populations,
				populations underserved because of special needs (such as language barriers,
				disabilities, alienage status, or age), and any other population determined to
				be underserved by the Attorney General or by the Secretary of Health and Human
				Services, as
				appropriate.
						;
				(22)by inserting
			 after paragraph (39), as redesignated, the following:
					
						(40)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a
				State.
						;
				(23)by striking
			 paragraph (36), as in effect before the amendments made by this subsection, and
			 inserting the following:
					
						(41)Victim services
				or servicesThe terms victim services and
				services means services provided to victims of domestic violence,
				dating violence, sexual assault, or stalking, including telephonic or web-based
				hotlines, legal advocacy, economic advocacy, emergency and transitional
				shelter, accompaniment and advocacy through medical, civil or criminal justice,
				immigration, and social support systems, crisis intervention, short-term
				individual and group support services, information and referrals, culturally
				specific services, population specific services, and other related supportive
				services.
						(42)Victim service
				providerThe term victim service provider means a
				nonprofit, nongovernmental or tribal organization or rape crisis center,
				including a State or tribal coalition, that assists or advocates for domestic
				violence, dating violence, sexual assault, or stalking victims, including
				domestic violence shelters, faith-based organizations, and other organizations,
				with a documented history of effective work concerning domestic violence,
				dating violence, sexual assault, or
				stalking.
						;
				and
				(24)by striking
			 paragraph (43), as redesignated, and inserting the following:
					
						(43)YouthThe
				term youth means a person who is 11 to 24 years
				old.
						.
				(b)Grants
			 conditionsSubsection (b) of section 40002 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B), by striking clauses (i) and (ii) and inserting the following:
						
							(i)disclose, reveal,
				or release any personally identifying information or individual information
				collected in connection with services requested, utilized, or denied through
				grantees' and subgrantees' programs, regardless of whether the information has
				been encoded, encrypted, hashed, or otherwise protected; or
							(ii)disclose, reveal,
				or release individual client information without the informed, written,
				reasonably time-limited consent of the person (or in the case of an
				unemancipated minor, the minor and the parent or guardian or in the case of
				legal incapacity, a court-appointed guardian) about whom information is sought,
				whether for this program or any other Federal, State, tribal, or territorial
				grant program, except that consent for release may not be given by the abuser
				of the minor, incapacitated person, or the abuser of the other parent of the
				minor.
							If a
				minor or a person with a legally appointed guardian is permitted by law to
				receive services without the parent’s or guardian’s consent, the minor or
				person with a guardian may release information without additional
				consent.;
					(B)by amending
			 subparagraph (D), to read as follows:
						
							(D)Information
				sharing
								(i)Grantees and
				subgrantees may share—
									(I)nonpersonally
				identifying data in the aggregate regarding services to their clients and
				nonpersonally identifying demographic information in order to comply with
				Federal, State, tribal, or territorial reporting, evaluation, or data
				collection requirements;
									(II)court-generated
				information and law enforcement-generated information contained in secure,
				governmental registries for protection order enforcement purposes; and
									(III)law
				enforcement-generated and prosecution-generated information necessary for law
				enforcement and prosecution purposes.
									(ii)In no
				circumstances may—
									(I)an adult, youth,
				or child victim of domestic violence, dating violence, sexual assault, or
				stalking be required to provide a consent to release his or her personally
				identifying information as a condition of eligibility for the services provided
				by the grantee or subgrantee; and
									(II)any personally
				identifying information be shared in order to comply with Federal, tribal, or
				State reporting, evaluation, or data collection requirements, whether for this
				program or any other Federal, tribal, or State grant
				program.
									;
					(C)by redesignating
			 subparagraph (E) as subparagraph (F);
					(D)by inserting after
			 subparagraph (D) the following:
						
							(E)Statutorily
				mandated reports of abuse or neglectNothing in this section
				prohibits a grantee or subgrantee from reporting suspected abuse or neglect, as
				those terms are defined and specifically mandated by the State or tribe
				involved.
							;
				and
					(E)by inserting after
			 subparagraph (F), as redesignated, the following:
						
							(G)Confidentiality
				assessment and assurancesGrantees and subgrantees must document
				their compliance with the confidentiality and privacy provisions required under
				this
				section.
							;
					(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Approved
				activitiesIn carrying out the activities under this title,
				grantees and subgrantees may collaborate with or provide information to
				Federal, State, local, tribal, and territorial public officials and agencies to
				develop and implement policies and develop and promote State, local, or tribal
				legislation or model codes designed to reduce or eliminate domestic violence,
				dating violence, sexual assault, and
				stalking.
						;
				(3)in paragraph (7),
			 by inserting at the end the following:
					Final
			 reports of such evaluations shall be made available to the public via the
			 agency’s Website.; and(4)by inserting after
			 paragraph (11) the following:
					
						(12)Delivery of
				legal assistanceAny grantee or subgrantee providing legal
				assistance with funds awarded under this title shall comply with the
				eligibility requirements in section 1201(d) of the Violence Against Women Act
				of 2000 (42 U.S.C. 3796gg–6(d)).
						(13)Civil
				Rights
							(A)NondiscriminationNo
				person in the United States shall, on the basis of actual or perceived race,
				color, religion, national origin, sex, gender identity (as defined in paragraph
				249(c)(4) of title 18, United States Code), sexual orientation, or disability,
				be excluded from participation in, be denied the benefits of, or be subjected
				to discrimination under any program or activity funded in whole or in part with
				funds made available under the Violence Against Women Act of 1994 (title IV of
				Public Law 103–322; 108 Stat. 1902), the Violence Against Women Act of 2000
				(division B of Public Law 106–386; 114 Stat. 1491), the Violence Against Women
				and Department of Justice Reauthorization Act of 2005 (title IX of Public Law
				109–162; 119 Stat. 3080), the Violence
				Against Women Reauthorization Act of 2012, and any other program
				or activity funded in whole or in part with funds appropriated for grants,
				cooperative agreements, and other assistance administered by the Office on
				Violence Against Women.
							(B)ExceptionIf
				sex segregation or sex-specific programming is necessary to the essential
				operation of a program, nothing in this paragraph shall prevent any such
				program or activity from consideration of an individual’s sex. In such
				circumstances, grantees may meet the requirements of this paragraph by
				providing comparable services to individuals who cannot be provided with the
				sex-segregated or sex-specific programming.
							(C)DiscriminationThe
				authority of the Attorney General and the Office of Justice Programs to enforce
				this paragraph shall be the same as it is under section 3789d of title 42,
				United States Code.
							(D)ConstructionNothing
				contained in this paragraph shall be construed, interpreted, or applied to
				supplant, displace, preempt, or otherwise diminish the responsibilities and
				liabilities under other State or Federal civil rights law, whether statutory or
				common.
							(14)Clarification
				of victim services and legal assistanceVictim services and legal
				assistance under this title also include services and assistance to victims of
				domestic violence, dating violence, sexual assault, or stalking who are also
				victims of severe forms of trafficking in persons as defined by section 103 of
				the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
						(15)Conferral
							(A)In
				generalThe Office on Violence Against Women shall establish a
				biennial conferral process with State and tribal coalitions and technical
				assistance providers who receive funding through grants administered by the
				Office on Violence Against Women and authorized by this Act, and other key
				stakeholders.
							(B)Areas
				coveredThe areas of conferral under this paragraph shall
				include—
								(i)the administration
				of grants;
								(ii)unmet
				needs;
								(iii)promising
				practices in the field; and
								(iv)emerging
				trends.
								(C)Initial
				conferralThe first conferral shall be initiated not later than 6
				months after the date of enactment of the Violence Against Women Reauthorization Act of
				2012.
							(D)ReportNot
				later than 90 days after the conclusion of each conferral period, the Office on
				Violence Against Women shall publish a comprehensive report that—
								(i)summarizes the
				issues presented during conferral and what, if any, policies it intends to
				implement to address those issues; and
								(ii)is made available
				to the public on the Office on Violence Against Women’s Website and submitted
				to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives.
								(16)AccountabilityAll
				grants awarded by the Attorney General under this Act shall be subject to the
				following accountability provisions:
							(A)Audit
				requirement
								(i)In
				generalBeginning in the first fiscal year beginning after the
				date of the enactment of this Act, and in each fiscal year thereafter, the
				Inspector General of the Department of Justice shall conduct audits of
				recipients of grants under this Act to prevent waste, fraud, and abuse of funds
				by grantees. The Inspector General shall determine the appropriate number of
				grantees to be audited each year.
								(ii)DefinitionIn
				this paragraph, the term unresolved audit finding means a finding
				in the final audit report of the Inspector General of the Department of Justice
				that the audited grantee has utilized grant funds for an unauthorized
				expenditure or otherwise unallowable cost that is not closed or resolved within
				12 months from the date when the final audit report is issued.
								(iii)Mandatory
				exclusionA recipient of grant funds under this Act that is found
				to have an unresolved audit finding shall not be eligible to receive grant
				funds under this Act during the following 2 fiscal years.
								(iv)PriorityIn
				awarding grants under this Act, the Attorney General shall give priority to
				eligible entities that did not have an unresolved audit finding during the 3
				fiscal years prior to submitting an application for a grant under this
				Act.
								(v)ReimbursementIf
				an entity is awarded grant funds under this Act during the 2-fiscal-year period
				in which the entity is barred from receiving grants under paragraph (2), the
				Attorney General shall—
									(I)deposit an amount
				equal to the grant funds that were improperly awarded to the grantee into the
				General Fund of the Treasury; and
									(II)seek to recoup
				the costs of the repayment to the fund from the grant recipient that was
				erroneously awarded grant funds.
									(B)Nonprofit
				organization requirements
								(i)DefinitionFor
				purposes of this paragraph and the grant programs described in this Act, the
				term nonprofit organization means an organization that is
				described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
				exempt from taxation under section 501(a) of such Code.
								(ii)ProhibitionThe
				Attorney General may not award a grant under any grant program described in
				this Act to a nonprofit organization that holds money in offshore accounts for
				the purpose of avoiding paying the tax described in section 511(a) of the
				Internal Revenue Code of 1986.
								(iii)DisclosureEach
				nonprofit organization that is awarded a grant under a grant program described
				in this Act and uses the procedures prescribed in regulations to create a
				rebuttable presumption of reasonableness for the compensation of its officers,
				directors, trustees and key employees, shall disclose to the Attorney General,
				in the application for the grant, the process for determining such
				compensation, including the independent persons involved in reviewing and
				approving such compensation, the comparability data used, and contemporaneous
				substantiation of the deliberation and decision. Upon request, the Attorney
				General shall make the information disclosed under this subsection available
				for public inspection.
								(C)Conference
				expenditures
								(i)LimitationNo
				amounts authorized to be appropriated to the Department of Justice under this
				Act may be used by the Attorney General, or by any individual or organization
				awarded discretionary funds through a cooperative agreement under this Act, to
				host or support any expenditure for conferences that uses more than $20,000 in
				Department funds, unless the Deputy Attorney General or such Assistant Attorney
				Generals, Directors, or principal deputies as the Deputy Attorney General may
				designate, provides prior written authorization that the funds may be expended
				to host a conference.
								(ii)Written
				approvalWritten approval under clause (i) shall include a
				written estimate of all costs associated with the conference, including the
				cost of all food and beverages, audiovisual equipment, honoraria for speakers,
				and any entertainment.
								(iii)ReportThe
				Deputy Attorney General shall submit an annual report to the Committee on the
				Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives on all approved conference expenditures referenced in this
				paragraph.
								(D)Annual
				certificationBeginning in the first fiscal year beginning after
				the date of the enactment of this Act, the Attorney General shall submit, to
				the Committee on the Judiciary and the Committee on Appropriations of the
				Senate and the Committee on the Judiciary and the Committee on Appropriations
				of the House of Representatives, an annual certification that—
								(i)all audits issued
				by the Office of the Inspector General under paragraph (1) have been completed
				and reviewed by the appropriate Assistant Attorney General or Director;
								(ii)all mandatory
				exclusions required under subparagraph (A)(iii) have been issued;
								(iii)all
				reimbursements required under subparagraph (A)(v) have been made; and
								(iv)includes a list
				of any grant recipients excluded under subparagraph (A) from the previous
				year.
								.
				4.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, the provisions of titles I, II, III, IV,
			 VII, and sections 602, 901, and 902 of this Act shall not take effect until the
			 beginning of the fiscal year following the date of enactment of this
			 Act.
		IEnhancing judicial
			 and law enforcement tools to combat violence against women
			101.STOP
			 grantsTitle I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended—
				(1)in section
			 1001(a)(18) (42 U.S.C. 3793(a)(18)), by striking $225,000,000 for each
			 of fiscal years 2007 through 2011 and inserting $222,000,000 for
			 each of fiscal years 2013 through 2017;
				(2)in section 2001(b)
			 (42 U.S.C. 3796gg(b))—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking equipment and inserting resources;
			 and
						(ii)by
			 inserting for the protection and safety of victims, after
			 women,;
						(B)in paragraph (1),
			 by striking sexual assault and all that follows through
			 dating violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking, including the appropriate use of
			 nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a));
					(C)in paragraph (2),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking;
					(D)in paragraph (3),
			 by striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and stalking, as
			 well as the appropriate treatment of victims;
					(E)in paragraph
			 (4)—
						(i)by
			 striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking; and
						(ii)by
			 inserting , classifying, after
			 identifying;
						(F)in paragraph
			 (5)—
						(i)by
			 inserting and legal assistance after victim
			 services;
						(ii)by
			 striking domestic violence and dating violence and inserting
			 domestic violence, dating violence, and stalking; and
						(iii)by
			 striking sexual assault and domestic violence and inserting
			 domestic violence, dating violence, sexual assault, and
			 stalking;
						(G)by striking
			 paragraph (6) and redesignating paragraphs (7) through (14) as paragraphs (6)
			 through (13), respectively;
					(H)in paragraph (6),
			 as redesignated by subparagraph (G), by striking sexual assault and
			 domestic violence and inserting domestic violence, dating
			 violence, sexual assault, and stalking;
					(I)in paragraph (7),
			 as redesignated by subparagraph (G), by striking and dating
			 violence and inserting dating violence, and
			 stalking;
					(J)in paragraph (9),
			 as redesignated by subparagraph (G), by striking domestic violence or
			 sexual assault and inserting  domestic violence, dating
			 violence, sexual assault, or stalking;
					(K)in paragraph (12),
			 as redesignated by subparagraph (G)—
						(i)in
			 subparagraph (A), by striking triage protocols to ensure that dangerous
			 or potentially lethal cases are identified and prioritized and
			 inserting the use of evidence-based indicators to assess the risk of
			 domestic and dating violence homicide and prioritize dangerous or potentially
			 lethal cases; and
						(ii)by
			 striking and at the end;
						(L)in paragraph (13),
			 as redesignated by subparagraph (G)—
						(i)by
			 striking to provide and inserting
			 providing;
						(ii)by
			 striking nonprofit nongovernmental;
						(iii)by
			 striking the comma after local governments;
						(iv)in
			 the matter following subparagraph (C), by striking paragraph
			 (14) and inserting paragraph (13); and
						(v)by
			 striking the period at the end and inserting a semicolon; and
						(M)by inserting after
			 paragraph (13), as redesignated by subparagraph (G), the following:
						
							(14)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to domestic violence, dating violence, sexual assault,
				and stalking;
							(15)developing,
				implementing, or enhancing Sexual Assault Response Teams, or other similar
				coordinated community responses to sexual assault;
							(16)developing and
				strengthening policies, protocols, best practices, and training for law
				enforcement agencies and prosecutors relating to the investigation and
				prosecution of sexual assault cases and the appropriate treatment of
				victims;
							(17)developing,
				enlarging, or strengthening programs addressing sexual assault against men,
				women, and youth in correctional and detention settings;
							(18)identifying and
				conducting inventories of backlogs of sexual assault evidence collection kits
				and developing protocols and policies for responding to and addressing such
				backlogs, including protocols and policies for notifying and involving
				victims;
							(19)developing,
				enlarging, or strengthening programs and projects to provide services and
				responses targeting male and female victims of domestic violence, dating
				violence, sexual assault, or stalking, whose ability to access traditional
				services and responses is affected by their sexual orientation or gender
				identity, as defined in section 249(c) of title 18, United States Code;
				and
							(20)developing,
				enhancing, or strengthening prevention and educational programming to address
				domestic violence, dating violence, sexual assault, or stalking, with not more
				than 5 percent of the amount allocated to a State to be used for this
				purpose.
							;
				
					(3)in section 2007
			 (42 U.S.C. 3796gg–1)—
					(A)in subsection (a),
			 by striking nonprofit nongovernmental victim service programs
			 and inserting victim service providers;
					(B)in subsection
			 (b)(6), by striking (not including populations of Indian
			 tribes);
					(C)in subsection
			 (c)—
						(i)by
			 striking paragraph (2) and inserting the following:
							
								(2)grantees and
				subgrantees shall develop a plan for implementation and shall consult and
				coordinate with—
									(A)the State sexual
				assault coalition;
									(B)the State domestic
				violence coalition;
									(C)the law
				enforcement entities within the State;
									(D)prosecution
				offices;
									(E)State and local
				courts;
									(F)Tribal governments
				in those States with State or federally recognized Indian tribes;
									(G)representatives
				from underserved populations, including culturally specific populations;
									(H)victim service
				providers;
									(I)population
				specific organizations; and
									(J)other entities
				that the State or the Attorney General identifies as needed for the planning
				process;
									;
						(ii)by
			 redesignating paragraph (3) as paragraph (4);
						(iii)by
			 inserting after paragraph (2), as amended by clause (i), the following:
							
								(3)grantees shall
				coordinate the State implementation plan described in paragraph (2) with the
				State plans described in section 307 of the Family Violence Prevention and
				Services Act (42 U.S.C. 10407) and the programs described in section 1404 of
				the Victims of Crime Act of 1984 (42 U.S.C. 10603) and section 393A of the
				Public Health Service Act (42 U.S.C.
				280b–1b).
								;
						(iv)in
			 paragraph (4), as redesignated by clause (ii)—
							(I)in subparagraph
			 (A), by striking and not less than 25 percent shall be allocated for
			 prosecutors;
							(II)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D);
							(III)by inserting
			 after subparagraph (A), the following:
								
									(B)not less than 25
				percent shall be allocated for
				prosecutors;
									;
				and
							(IV)in subparagraph
			 (D) as redesignated by subclause (II) by striking for and
			 inserting to; and
							(v)by
			 adding at the end the following:
							
								(5)not later than 2
				years after the date of enactment of this Act, and every year thereafter, not
				less than 20 percent of the total amount granted to a State under this
				subchapter shall be allocated for programs or projects in 2 or more allocations
				listed in paragraph (4) that meaningfully address sexual assault, including
				stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape
				within the context of an intimate partner
				relationship.
								;
						(D)by striking
			 subsection (d) and inserting the following:
						
							(d)Application
				requirementsAn application for a grant under this section shall
				include—
								(1)the certifications
				of qualification required under subsection (c);
								(2)proof of
				compliance with the requirements for the payment of forensic medical exams and
				judicial notification, described in section 2010;
								(3)proof of
				compliance with the requirements for paying fees and costs relating to domestic
				violence and protection order cases, described in section 2011 of this
				title;
								(4)proof of
				compliance with the requirements prohibiting polygraph examinations of victims
				of sexual assault, described in section 2013 of this title;
								(5)an implementation
				plan required under subsection (i); and
								(6)any other
				documentation that the Attorney General may
				require.
								;
					(E)in subsection
			 (e)—
						(i)in
			 paragraph (2)—
							(I)in subparagraph
			 (A), by striking domestic violence and sexual assault and
			 inserting domestic violence, dating violence, sexual assault, and
			 stalking; and
							(II)in subparagraph
			 (D), by striking linguistically and; and
							(ii)by
			 adding at the end the following:
							
								(3)ConditionsIn
				disbursing grants under this part, the Attorney General may impose reasonable
				conditions on grant awards to ensure that the States meet statutory,
				regulatory, and other program
				requirements.
								;
						(F)in subsection (f),
			 by striking the period at the end and inserting , except that, for
			 purposes of this subsection, the costs of the projects for victim services or
			 tribes for which there is an exemption under section 40002(b)(1) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(1)) shall not count
			 toward the total costs of the projects.; and
					(G)by adding at the
			 end the following:
						
							(i)Implementation
				plansA State applying for a grant under this part shall—
								(1)develop an
				implementation plan in consultation with the entities listed in subsection
				(c)(2), that identifies how the State will use the funds awarded under this
				part, including how the State will meet the requirements of subsection (c)(5);
				and
								(2)submit to the
				Attorney General—
									(A)the implementation
				plan developed under paragraph (1);
									(B)documentation from
				each member of the planning committee as to their participation in the planning
				process;
									(C)documentation from
				the prosecution, law enforcement, court, and victim services programs to be
				assisted, describing—
										(i)the need for the
				grant funds;
										(ii)the intended use
				of the grant funds;
										(iii)the expected
				result of the grant funds; and
										(iv)the demographic
				characteristics of the populations to be served, including age, disability,
				race, ethnicity, and language background;
										(D)a description of
				how the State will ensure that any subgrantees will consult with victim service
				providers during the course of developing their grant applications in order to
				ensure that the proposed activities are designed to promote the safety,
				confidentiality, and economic independence of victims;
									(E)demographic data
				on the distribution of underserved populations within the State and a
				description of how the State will meet the needs of underserved populations,
				including the minimum allocation for population specific services required
				under subsection (c)(4)(C);
									(F)a description of
				how the State plans to meet the regulations issued pursuant to subsection
				(e)(2);
									(G)goals and
				objectives for reducing domestic violence-related homicides within the State;
				and
									(H)any other
				information requested by the Attorney General.
									(j)Reallocation of
				fundsA State may use any returned or remaining funds for any
				authorized purpose under this part if—
								(1)funds from a
				subgrant awarded under this part are returned to the State; or
								(2)the State does not
				receive sufficient eligible applications to award the full funding within the
				allocations in subsection (c)(4)
								;
				
					(4)in section 2010
			 (42 U.S.C. 3796gg–4)—
					(A)in subsection (a),
			 by striking paragraph (1) and inserting the following:
						
							(1)In
				generalA State, Indian tribal government, or unit of local
				government shall not be entitled to funds under this subchapter unless the
				State, Indian tribal government, unit of local government, or another
				governmental entity—
								(A)incurs the full
				out-of-pocket cost of forensic medical exams described in subsection (b) for
				victims of sexual assault; and
								(B)coordinates with
				health care providers in the region to notify victims of sexual assault of the
				availability of rape exams at no cost to the
				victims.
								;
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by inserting or after the semicolon;
						(ii)in
			 paragraph (2), by striking ; or and inserting a period;
			 and
						(iii)by
			 striking paragraph (3); and
						(C)by amending
			 subsection (d) to read as follows:
						
							(d)Noncooperation
								(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law enforcement.
								(2)Compliance
				periodStates, territories, and Indian tribal governments shall
				have 3 years from the date of enactment of this Act to come into compliance
				with this section.
								;
				and
					(5)in section
			 2011(a)(1) (42 U.S.C. 3796gg–5(a)(1))—
					(A)by inserting
			 modification, enforcement, dismissal, withdrawal after
			 registration, each place it appears;
					(B)by inserting “,
			 dating violence, sexual assault, or stalking” after “felony domestic violence”;
			 and
					(C)by striking
			 victim of domestic violence and all that follows through
			 sexual assault and inserting victim of domestic violence,
			 dating violence, sexual assault, or stalking.
					102.Grants to
			 encourage arrest policies and enforcement of protection orders
				(a)In
			 generalPart U of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et
			 seq.) is amended—
					(1)in section 2101
			 (42 U.S.C. 3796hh)—
						(A)in subsection
			 (b)—
							(i)in
			 the matter preceding paragraph (1), by striking States, and all
			 that follows through units of local government and inserting
			 grantees;
							(ii)in
			 paragraph (1), by inserting and enforcement of protection orders across
			 State and tribal lines before the period;
							(iii)in
			 paragraph (2), by striking and training in police departments to improve
			 tracking of cases and inserting data collection systems, and
			 training in police departments to improve tracking of cases and classification
			 of complaints;
							(iv)in
			 paragraph (4), by inserting and provide the appropriate training and
			 education about domestic violence, dating violence, sexual assault, and
			 stalking after computer tracking systems;
							(v)in
			 paragraph (5), by inserting and other victim services after
			 legal advocacy service programs;
							(vi)in
			 paragraph (6), by striking judges and inserting Federal,
			 State, tribal, territorial, and local judges, courts, and court-based and
			 court-related personnel;
							(vii)in
			 paragraph (8), by striking and sexual assault and inserting
			 dating violence, sexual assault, and stalking;
							(viii)in paragraph
			 (10), by striking non-profit, non-governmental victim services
			 organizations, and inserting victim service providers, staff
			 from population specific organizations,; and
							(ix)by
			 adding at the end the following:
								
									(14)To develop and
				implement training programs for prosecutors and other prosecution-related
				personnel regarding best practices to ensure offender accountability, victim
				safety, and victim consultation in cases involving domestic violence, dating
				violence, sexual assault, and stalking.
									(15)To develop or
				strengthen policies, protocols, and training for law enforcement, prosecutors,
				and the judiciary in recognizing, investigating, and prosecuting instances of
				domestic violence, dating violence, sexual assault, and stalking against
				immigrant victims, including the appropriate use of applications for
				nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).
									(16)To develop and
				promote State, local, or tribal legislation and policies that enhance best
				practices for responding to the crimes of domestic violence, dating violence,
				sexual assault, and stalking, including the appropriate treatment of
				victims.
									(17)To develop,
				implement, or enhance sexual assault nurse examiner programs or sexual assault
				forensic examiner programs, including the hiring and training of such
				examiners.
									(18)To develop,
				implement, or enhance Sexual Assault Response Teams or similar coordinated
				community responses to sexual assault.
									(19)To develop and
				strengthen policies, protocols, and training for law enforcement officers and
				prosecutors regarding the investigation and prosecution of sexual assault cases
				and the appropriate treatment of victims.
									(20)To provide human
				immunodeficiency virus testing programs, counseling, and prophylaxis for
				victims of sexual assault.
									(21)To identify and
				inventory backlogs of sexual assault evidence collection kits and to develop
				protocols for responding to and addressing such backlogs, including policies
				and protocols for notifying and involving victims.
									(22)To develop
				multidisciplinary high-risk teams focusing on reducing domestic violence and
				dating violence homicides by—
										(A)using
				evidence-based indicators to assess the risk of homicide and link high-risk
				victims to immediate crisis intervention services;
										(B)identifying and
				managing high-risk offenders; and
										(C)providing ongoing
				victim advocacy and referrals to comprehensive services including legal,
				housing, health care, and economic
				assistance.
										;
				
							(B)in subsection
			 (c)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting except for a court,
			 before certify; and
								(II)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
								(ii)in
			 paragraph (2), by inserting except for a court, before
			 demonstrate;
							(iii)in
			 paragraph (3)—
								(I)by striking
			 spouses each place it appears and inserting
			 parties; and
								(II)by striking
			 spouse and inserting party;
								(iv)in
			 paragraph (4)—
								(I)by inserting
			 , dating violence, sexual assault, or stalking after
			 felony domestic violence;
								(II)by inserting
			 modification, enforcement, dismissal, after
			 registration, each place it appears;
								(III)by inserting
			 dating violence, after victim of domestic
			 violence,; and
								(IV)by striking
			 and at the end;
								(v)in
			 paragraph (5)—
								(I)in the matter
			 preceding subparagraph (A), by striking , not later than 3 years after
			 January 5, 2006;
								(II)by inserting
			 , trial of, or sentencing for after investigation
			 of each place it appears;
								(III)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and adjusting the margin
			 accordingly;
								(IV)in clause (ii),
			 as redesignated by subclause (III) of this clause, by striking
			 subparagraph (A) and inserting clause (i);
			 and
								(V)by striking the
			 period at the end and inserting ; and;
								(vi)by
			 redesignating paragraphs (1) through (5), as amended by this subparagraph, as
			 subparagraphs (A) through (E), respectively;
							(vii)in
			 the matter preceding subparagraph (A), as redesignated by clause (v) of this
			 subparagraph—
								(I)by striking the
			 comma that immediately follows another comma; and
								(II)by striking
			 grantees are States and inserting the following: “grantees
			 are—
									
										(1)States
										;
				and
								(viii)by adding at
			 the end the following:
								
									(2)a State, tribal,
				or territorial domestic violence or sexual assault coalition or a victim
				service provider that partners with a State, Indian tribal government, or unit
				of local government that certifies that the State, Indian tribal government, or
				unit of local government meets the requirements under paragraph
				(1).
									; 
							(C)in subsection
			 (d)—
							(i)in
			 paragraph (1)—
								(I)in the matter
			 preceding subparagraph (A), by inserting , policy, after
			 law; and
								(II)in subparagraph
			 (A), by inserting and the defendant is in custody or has been served
			 with the information or indictment before the semicolon; and
								(ii)in
			 paragraph (2), by striking it and inserting its;
			 and
							(D)by adding at the
			 end the following:
							
								(f)Allocation for
				tribal coalitionsOf the amounts appropriated for purposes of
				this part for each fiscal year, not less than 5 percent shall be available for
				grants under section 2001 of title I of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3796gg).
								(g)Allocation for
				sexual assaultOf the amounts appropriated for purposes of this
				part for each fiscal year, not less than 25 percent shall be available for
				projects that address sexual assault, including stranger rape, acquaintance
				rape, alcohol or drug-facilitated rape, and rape within the context of an
				intimate partner relationship.
								;
				and
						(2)in section 2102(a)
			 (42 U.S.C. 3796hh–1(a))—
						(A)in paragraph (1),
			 by inserting court, after tribal government,;
			 and
						(B)in paragraph (4),
			 by striking nonprofit, private sexual assault and domestic violence
			 programs and inserting victim service providers and, as
			 appropriate, population specific organizations.
						(b)Authorization of
			 appropriationsSection 1001(a)(19) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is
			 amended—
					(1)by striking
			 $75,000,000 and all that follows through 2011.
			 and inserting $73,000,000 for each of fiscal years 2013 through
			 2017.; and
					(2)by striking the
			 period that immediately follows another period.
					103.Legal
			 assistance for victimsSection
			 1201 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking arising as a consequence of and inserting
			 relating to or arising out of; and
					(B)in the second
			 sentence, by inserting or arising out of after relating
			 to;
					(2)in subsection
			 (b)—
					(A)in the heading, by
			 inserting and grant
			 conditions after Definitions; and
					(B)by inserting
			 and grant conditions after definitions;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking victims services organizations and inserting
			 victim service providers; and
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)to implement,
				expand, and establish efforts and projects to provide competent, supervised pro
				bono legal assistance for victims of domestic violence, dating violence, sexual
				assault, or stalking, except that not more than 10 percent of the funds awarded
				under this section may be used for the purpose described in this
				paragraph.
							;
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking this section has completed and all that follows and
			 inserting the following: this section—
						
							(A)has demonstrated
				expertise in providing legal assistance to victims of domestic violence, dating
				violence, sexual assault, or stalking in the targeted population; or
							(B)(i)is partnered with an
				entity or person that has demonstrated expertise described in subparagraph (A);
				and
								(ii)has completed, or will complete,
				training in connection with domestic violence, dating violence, stalking, or
				sexual assault and related legal issues, including training on evidence-based
				risk factors for domestic and dating violence
				homicide;
								;
				and
					(B)in paragraph (2),
			 by striking stalking organization and inserting stalking
			 victim service provider; and
					(5)in subsection (f)
			 in paragraph (1), by striking this section and all that follows
			 and inserting the following: this section $57,000,000 for each of fiscal
			 years 2013 through 2017..
				104.Consolidation
			 of grants to support families in the justice system
				(a)In
			 generalTitle III of division
			 B of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law
			 106–386; 114 Stat. 1509) is amended by striking the section preceding section
			 1302 (42 U.S.C. 10420), as amended by section 306 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119
			 Stat. 316), and inserting the following:
					
						1301.Grants to
				support families in the Justice System
							(a)In
				generalThe Attorney General
				may make grants to States, units of local government, courts (including
				juvenile courts), Indian tribal governments, nonprofit organizations, legal
				services providers, and victim services providers to improve the response of
				all aspects of the civil and criminal justice system to families with a history
				of domestic violence, dating violence, sexual assault, or stalking, or in cases
				involving allegations of child sexual abuse.
							(b)Use of
				fundsA grant under this
				section may be used to—
								(1)provide supervised
				visitation and safe visitation exchange of children and youth by and between
				parents in situations involving domestic violence, dating violence, child
				sexual abuse, sexual assault, or stalking;
								(2)develop and
				promote State, local, and tribal legislation, policies, and best practices for
				improving civil and criminal court functions, responses, practices, and
				procedures in cases involving a history of domestic violence or sexual assault,
				or in cases involving allegations of child sexual abuse, including cases in
				which the victim proceeds pro se;
								(3)educate
				court-based and court-related personnel and court-appointed personnel
				(including custody evaluators and guardians ad litem) and child protective
				services workers on the dynamics of domestic violence, dating violence, sexual
				assault, and stalking, including information on perpetrator behavior,
				evidence-based risk factors for domestic and dating violence homicide, and on
				issues relating to the needs of victims, including safety, security, privacy,
				and confidentiality, including cases in which the victim proceeds pro
				se;
								(4)provide
				appropriate resources in juvenile court matters to respond to dating violence,
				domestic violence, sexual assault (including child sexual abuse), and stalking
				and ensure necessary services dealing with the health and mental health of
				victims are available;
								(5)enable courts or
				court-based or court-related programs to develop or enhance—
									(A)court
				infrastructure (such as specialized courts, consolidated courts, dockets,
				intake centers, or interpreter services);
									(B)community-based
				initiatives within the court system (such as court watch programs, victim
				assistants, pro se victim assistance programs, or community-based supplementary
				services);
									(C)offender
				management, monitoring, and accountability programs;
									(D)safe and
				confidential information-storage and information-sharing databases within and
				between court systems;
									(E)education and
				outreach programs to improve community access, including enhanced access for
				underserved populations; and
									(F)other projects
				likely to improve court responses to domestic violence, dating violence, sexual
				assault, and stalking;
									(6)provide civil
				legal assistance and advocacy services, including legal information and
				resources in cases in which the victim proceeds pro se, to—
									(A)victims of
				domestic violence; and
									(B)nonoffending
				parents in matters—
										(i)that involve
				allegations of child sexual abuse;
										(ii)that relate to
				family matters, including civil protection orders, custody, and divorce;
				and
										(iii)in which the
				other parent is represented by counsel;
										(7)collect data and
				provide training and technical assistance, including developing State, local,
				and tribal model codes and policies, to improve the capacity of grantees and
				communities to address the civil justice needs of victims of domestic violence,
				dating violence, sexual assault, and stalking who have legal representation,
				who are proceeding pro se, or who are proceeding with the assistance of a legal
				advocate; and
								(8)to improve
				training and education to assist judges, judicial personnel, attorneys, child
				welfare personnel, and legal advocates in the civil justice system.
								(c)Considerations
								(1)In
				generalIn making grants for purposes described in paragraphs (1)
				through (7) of subsection (b), the Attorney General shall consider—
									(A)the number of
				families to be served by the proposed programs and services;
									(B)the extent to
				which the proposed programs and services serve underserved populations;
									(C)the extent to
				which the applicant demonstrates cooperation and collaboration with nonprofit,
				nongovernmental entities in the local community with demonstrated histories of
				effective work on domestic violence, dating violence, sexual assault, or
				stalking, including State or tribal domestic violence coalitions, State or
				tribal sexual assault coalitions, local shelters, and programs for domestic
				violence and sexual assault victims; and
									(D)the extent to
				which the applicant demonstrates coordination and collaboration with State,
				tribal, and local court systems, including mechanisms for communication and
				referral.
									(2)Other
				grantsIn making grants under subsection (b)(8) the Attorney
				General shall take into account the extent to which the grantee has expertise
				addressing the judicial system’s handling of family violence, child custody,
				child abuse and neglect, adoption, foster care, supervised visitation, divorce,
				and parentage.
								(d)Applicant
				requirementsThe Attorney General may make a grant under this
				section to an applicant that—
								(1)demonstrates
				expertise in the areas of domestic violence, dating violence, sexual assault,
				stalking, or child sexual abuse, as appropriate;
								(2)ensures that any
				fees charged to individuals for use of supervised visitation programs and
				services are based on the income of those individuals, unless otherwise
				provided by court order;
								(3)for a court-based
				program, certifies that victims of domestic violence, dating violence, sexual
				assault, or stalking are not charged fees or any other costs related to the
				filing, petitioning, modifying, issuance, registration, enforcement,
				withdrawal, or dismissal of matters relating to the domestic violence, dating
				violence, sexual assault, or stalking;
								(4)demonstrates that
				adequate security measures, including adequate facilities, procedures, and
				personnel capable of preventing violence, and adequate standards are, or will
				be, in place (including the development of protocols or policies to ensure that
				confidential information is not shared with courts, law enforcement agencies,
				or child welfare agencies unless necessary to ensure the safety of any child or
				adult using the services of a program funded under this section), if the
				applicant proposes to operate supervised visitation programs and services or
				safe visitation exchange;
								(5)certifies that the
				organizational policies of the applicant do not require mediation or counseling
				involving offenders and victims being physically present in the same place, in
				cases where domestic violence, dating violence, sexual assault, or stalking is
				alleged;
								(6)certifies that any
				person providing legal assistance through a program funded under this section
				has completed or will complete training on domestic violence, dating violence,
				sexual assault, and stalking, including child sexual abuse, and related legal
				issues; and
								(7)certifies that any
				person providing custody evaluation or guardian ad litem services through a
				program funded under this section has completed or will complete training
				developed with input from and in collaboration with a tribal, State,
				territorial, or local domestic violence, dating violence, sexual assault, or
				stalking victim service provider or coalition on the dynamics of domestic
				violence and sexual assault, including child sexual abuse, that includes
				training on how to review evidence of past abuse and the use of evidenced-based
				theories to make recommendations on custody and visitation.
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $22,000,000 for each of fiscal years 2013 through 2017.
				Amounts appropriated pursuant to this subsection shall remain available until
				expended.
							(f)Allotment for
				Indian tribes
								(1)In
				generalNot less than 10 percent of the total amount available
				under this section for each fiscal year shall be available for grants under the
				program authorized by section 3796gg–10 of this title.
								(2)Applicability of
				partThe requirements of this section shall not apply to funds
				allocated for the program described in paragraph
				(1).
								.
				(b)Technical and
			 conforming amendmentSubtitle
			 J of the Violence Against Women Act of 1994 (42 U.S.C. 14043 et seq.) is
			 repealed.
				105.Sex offender
			 managementSection 40152(c) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13941) is amended by striking
			 $5,000,000 and all that follows and inserting $5,000,000
			 for each of fiscal years 2013 through 2017..
			106.Court-appointed
			 special advocate programSubtitle B of title II of the Crime Control
			 Act of 1990 (42 U.S.C. 13011 et seq.) is amended—
				(1)in section 216 (42
			 U.S.C. 13012), by striking January 1, 2010 and inserting
			 January 1, 2015;
				(2)in section 217 (42
			 U.S.C. 13013)—
					(A)by striking
			 Code of Ethics in section (c)(2) and inserting Standards
			 for Programs; and
					(B)by adding at the
			 end the following:
						
							(e)ReportingAn organization that receives a grant under
				this section for a fiscal year shall submit to the Administrator a report
				regarding the use of the grant for the fiscal year, including a discussion of
				outcome performance measures (which shall be established by the Administrator)
				to determine the effectiveness of the programs of the organization in meeting
				the needs of children in the child welfare
				system.
							;
				and
					(3)in section 219(a)
			 (42 U.S.C. 13014(a)), by striking fiscal years 2007 through 2011
			 and inserting fiscal years 2013 through 2017.
				107.Criminal
			 provision relating to stalking, including cyberstalking
				(a)Interstate
			 domestic violenceSection 2261(a)(1) of title 18, United States
			 Code, is amended—
					(1)by inserting
			 is present after Indian Country or; and
					(2)by inserting
			 or presence after as a result of such
			 travel;
					(b)StalkingSection 2261A of title 18, United States
			 Code, is amended to read as follows:
					
						2261A.StalkingWhoever—
							(1)travels in
				interstate or foreign commerce or is present within the special maritime and
				territorial jurisdiction of the United States, or enters or leaves Indian
				country, with the intent to kill, injure, harass, intimidate, or place under
				surveillance with intent to kill, injure, harass, or intimidate another person,
				and in the course of, or as a result of, such travel or presence engages in
				conduct that—
								(A)places that person
				in reasonable fear of the death of, or serious bodily injury to—
									(i)that
				person;
									(ii)an immediate
				family member (as defined in section 115) of that person; or
									(iii)a spouse or
				intimate partner of that person; or
									(B)causes, attempts
				to cause, or would be reasonably expected to cause substantial emotional
				distress to a person described in clause (i), (ii), or (iii) of subparagraph
				(A); or
								(2)with the intent to
				kill, injure, harass, intimidate, or place under surveillance with intent to
				kill, injure, harass, or intimidate another person, uses the mail, any
				interactive computer service or electronic communication service or electronic
				communication system of interstate commerce, or any other facility of
				interstate or foreign commerce to engage in a course of conduct that—
								(A)places that person
				in reasonable fear of the death of or serious bodily injury to a person
				described in clause (i), (ii), or (iii) of paragraph (1)(A); or
								(B)causes, attempts
				to cause, or would be reasonably expected to cause substantial emotional
				distress to a person described in clause (i), (ii), or (iii) of paragraph
				(1)(A),
								shall be
				punished as provided in section 2261(b) of this
				title..
				(c)Interstate
			 violation of protection orderSection 2262(a)(2) of title 18,
			 United States Code, is amended by inserting is present after
			 Indian Country or .
				108.Outreach and
			 services to underserved populations grantSection 120 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045) is
			 amended to read as follows:
				
					120.Grants for
				outreach and services to underserved populations
						(a)Grants
				authorized
							(1)In
				generalOf the amounts appropriated under the grant programs
				identified in paragraph (2), the Attorney General shall take 2 percent of such
				appropriated amounts and combine them to award grants to eligible entities
				described in subsection (b) of this section to develop and implement outreach
				strategies targeted at adult or youth victims of domestic violence, dating
				violence, sexual assault, or stalking in underserved populations and to provide
				victim services to meet the needs of adult and youth victims of domestic
				violence, dating violence, sexual assault, and stalking in underserved
				populations. The requirements of the grant programs identified in paragraph (2)
				shall not apply to this grant program.
							(2)Programs
				coveredThe programs covered by paragraph (1) are the programs
				carried out under the following provisions:
								(A)Section 2001 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Combat
				Violent Crimes Against Women).
								(B)Section 2101 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage
				Arrest Policies and Enforcement of Protection Orders Program).
								(b)Eligible
				entitiesEligible entities under this section are—
							(1)population
				specific organizations that have demonstrated experience and expertise in
				providing population specific services in the relevant underserved communities,
				or population specific organizations working in partnership with a victim
				service provider or domestic violence or sexual assault coalition;
							(2)victim service
				providers offering population specific services for a specific underserved
				population; or
							(3)victim service
				providers working in partnership with a national, State, tribal, or local
				organization that has demonstrated experience and expertise in providing
				population specific services in the relevant underserved population.
							(c)Planning
				grantsThe Attorney General may use up to 25 percent of funds
				available under this section to make one-time planning grants to eligible
				entities to support the planning and development of specially designed and
				targeted programs for adult and youth victims in one or more underserved
				populations, including—
							(1)identifying,
				building and strengthening partnerships with potential collaborators within
				underserved populations, Federal, State, tribal, territorial or local
				government entities, and public and private organizations;
							(2)conducting a needs
				assessment of the community and the targeted underserved population or
				populations to determine what the barriers are to service access and what
				factors contribute to those barriers, using input from the targeted underserved
				population or populations;
							(3)identifying
				promising prevention, outreach and intervention strategies for victims from a
				targeted underserved population or populations; and
							(4)developing a plan,
				with the input of the targeted underserved population or populations, for
				implementing prevention, outreach and intervention strategies to address the
				barriers to accessing services, promoting community engagement in the
				prevention of domestic violence, dating violence, sexual assault, and stalking
				within the targeted underserved populations, and evaluating the program.
							(d)Implementation
				grantsThe Attorney General shall make grants to eligible
				entities for the purpose of providing or enhancing population specific outreach
				and services to adult and youth victims in one or more underserved populations,
				including—
							(1)working with
				Federal, State, tribal, territorial and local governments, agencies, and
				organizations to develop or enhance population specific services;
							(2)strengthening the
				capacity of underserved populations to provide population specific
				services;
							(3)strengthening the
				capacity of traditional victim service providers to provide population specific
				services;
							(4)strengthening the
				effectiveness of criminal and civil justice interventions by providing training
				for law enforcement, prosecutors, judges and other court personnel on domestic
				violence, dating violence, sexual assault, or stalking in underserved
				populations; or
							(5)working in
				cooperation with an underserved population to develop and implement outreach,
				education, prevention, and intervention strategies that highlight available
				resources and the specific issues faced by victims of domestic violence, dating
				violence, sexual assault, or stalking from underserved populations.
							(e)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Director of the Office on Violence Against Women at such time, in such
				form, and in such manner as the Director may prescribe.
						(f)ReportsEach
				eligible entity receiving a grant under this section shall submit to the
				Director of the Office on Violence Against Women a report that describes the
				activities carried out with grant funds.
						(g)Authorization of
				appropriationsIn addition to the funds identified in subsection
				(a)(1), there are authorized to be appropriated to carry out this section
				$2,000,000 for each of fiscal years 2013 through 2017.
						(h)Definitions and
				grant conditionsIn this section the definitions and grant
				conditions in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925) shall
				apply.
						.
			109.Culturally
			 specific services grantSection 121 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045a) is
			 amended—
				(1)in the section
			 heading, by striking and
			 linguistically;
				(2)by striking
			 and linguistically each place it appears;
				(3)by striking
			 and linguistic each place it appears;
				(4)by striking
			 subsection (a)(2) and inserting:
					
						(2)Programs
				coveredThe programs covered by paragraph (1) are the programs
				carried out under the following provisions:
							(A)Section 2101 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (Grants to Encourage
				Arrest Policies and Enforcement of Protection Orders).
							(B)Section 14201 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C. 3796gg–6) (Legal Assistance for Victims).
							(C)Section 40295 of
				the Violence Against Women Act of 1994 (42 U.S.C. 13971) (Rural Domestic
				Violence, Dating Violence, Sexual Assault, Stalking, and Child Abuse
				Enforcement Assistance).
							(D)Section 40802 of
				the Violence Against Women Act of 1994 (42 U.S.C. 14041a) (Enhanced Training
				and Services to End Violence Against Women Later in Life).
							(E)Section 1402 of
				division B of the Victims of Trafficking and Violence Protection Act of 2000
				(42 U.S.C. 3796gg–7) (Education, Training, and Enhanced Services to End
				Violence Against and Abuse of Women with
				Disabilities).
							;
				and
				(5)in subsection (g),
			 by striking linguistic and.
				IIImproving
			 services for victims of domestic violence, dating violence, sexual assault, and
			 stalking
			201.Sexual assault
			 services program
				(a)Grants to States
			 and territoriesSection 41601(b) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14043g(b)) is amended—
					(1)in paragraph (1),
			 by striking other programs and all that follows and inserting
			 other nongovernmental or tribal programs and projects to assist
			 individuals who have been victimized by sexual assault, without regard to the
			 age of the individual.;
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (B), by inserting or tribal programs and activities after
			 nongovernmental organizations; and
						(B)in subparagraph
			 (C)(v), by striking linguistically and; and
						(3)in paragraph
			 (4)—
						(A)by inserting
			 (including the District of Columbia and Puerto Rico) after
			 The Attorney General shall allocate to each State;
						(B)by striking
			 the District of Columbia, Puerto Rico, after
			 Guam;
						(C)by striking
			 0.125 percent and inserting 0.25 percent;
			 and
						(D)by striking
			 The District of Columbia shall be treated as a territory for purposes of
			 calculating its allocation under the preceding formula..
						(b)Authorization of
			 appropriationsSection 41601(f)(1) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14043g(f)(1)) is amended by striking $50,000,000
			 to remain available until expended for each of the fiscal years 2007 through
			 2011 and inserting $40,000,000 to remain available until
			 expended for each of fiscal years 2013 through 2017.
				202.Rural domestic
			 violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistanceSection
			 40295 of the Violence Against Women Act of 1994 (42 U.S.C. 13971) is
			 amended—
				(1)in subsection
			 (a)(1)(H), by inserting , including sexual assault forensic
			 examiners before the semicolon;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking victim advocacy groups and inserting victim
			 service providers; and
						(ii)by
			 inserting , including developing multidisciplinary teams focusing on
			 high-risk cases with the goal of preventing domestic and dating violence
			 homicides before the semicolon;
						(B)in paragraph
			 (2)—
						(i)by
			 striking and other long- and short-term assistance and inserting
			 legal assistance, and other long-term and short-term victim and
			 population specific services; and
						(ii)by
			 striking and at the end;
						(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)developing,
				enlarging, or strengthening programs addressing sexual assault, including
				sexual assault forensic examiner programs, Sexual Assault Response Teams, law
				enforcement training, and programs addressing rape kit backlogs.
							(5)developing
				programs and strategies that focus on the specific needs of victims of domestic
				violence, dating violence, sexual assault, and stalking who reside in remote
				rural and geographically isolated areas, including addressing the challenges
				posed by the lack of access to shelters and victims services, and limited law
				enforcement resources and training, and providing training and resources to
				Community Health Aides involved in the delivery of Indian Health Service
				programs.
							;
				and
					(3)in subsection
			 (e)(1), by striking $55,000,000 for each of the fiscal years 2007
			 through 2011 and inserting $50,000,000 for each of fiscal years
			 2013 through 2017.
				203.Training and
			 services to end violence against women with disabilities grantsSection 1402 of division B of the Victims of
			 Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–7) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1),
			 by inserting (including using evidence-based indicators to assess the
			 risk of domestic and dating violence homicide) after risk
			 reduction;
					(B)in paragraph (4),
			 by striking victim service organizations and inserting
			 victim service providers; and
					(C)in paragraph (5), by striking victim
			 services organizations and inserting victim service
			 providers;
					(2)in subsection
			 (c)(1)(D), by striking nonprofit and nongovernmental victim services
			 organization, such as a State and inserting victim service
			 provider, such as a State or tribal; and
				(3)in subsection (e),
			 by striking $10,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $9,000,000 for each of fiscal years 2013
			 through 2017.
				204.Enhanced
			 training and services to end abuse in later life
				(a)In
			 generalSubtitle H of the Violence Against Women Act of 1994 (42
			 U.S.C. 14041 et seq.) is amended to read as follows:
					
						HEnhanced training
				and services to end abuse later in life
							40801.Enhanced
				training and services to end abuse in later life
								(a)DefinitionsIn
				this section—
									(1)the term
				exploitation has the meaning given the term in section 2011 of the
				Social Security Act (42 U.S.C. 1397j);
									(2)the term
				later life, relating to an individual, means the individual is 50
				years of age or older; and
									(3)the term
				neglect means the failure of a caregiver or fiduciary to provide
				the goods or services that are necessary to maintain the health or safety of an
				individual in later life.
									(b)Grant
				Program
									(1)Grants
				authorizedThe Attorney General may make grants to eligible
				entities to carry out the activities described in paragraph (2).
									(2)Mandatory and
				permissible activities
										(A)Mandatory
				activitiesAn eligible entity receiving a grant under this
				section shall use the funds received under the grant to—
											(i)provide training
				programs to assist law enforcement agencies, prosecutors, agencies of States or
				units of local government, population specific organizations, victim service
				providers, victim advocates, and relevant officers in Federal, tribal, State,
				territorial, and local courts in recognizing and addressing instances of elder
				abuse;
											(ii)provide or
				enhance services for victims of abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect;
											(iii)establish or
				support multidisciplinary collaborative community responses to victims of abuse
				in later life, including domestic violence, dating violence, sexual assault,
				stalking, exploitation, and neglect; and
											(iv)conduct
				cross-training for law enforcement agencies, prosecutors, agencies of States or
				units of local government, attorneys, health care providers, population
				specific organizations, faith-based advocates, victim service providers, and
				courts to better serve victims of abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect.
											(B)Permissible
				activitiesAn eligible entity receiving a grant under this
				section may use the funds received under the grant to—
											(i)provide training
				programs to assist attorneys, health care providers, faith-based leaders, or
				other community-based organizations in recognizing and addressing instances of
				abuse in later life, including domestic violence, dating violence, sexual
				assault, stalking, exploitation, and neglect; or
											(ii)conduct outreach
				activities and awareness campaigns to ensure that victims of abuse in later
				life, including domestic violence, dating violence, sexual assault, stalking,
				exploitation, and neglect receive appropriate assistance.
											(C)WaiverThe
				Attorney General may waive 1 or more of the activities described in
				subparagraph (A) upon making a determination that the activity would duplicate
				services available in the community.
										(D)LimitationAn
				eligible entity receiving a grant under this section may use not more than 10
				percent of the total funds received under the grant for an activity described
				in subparagraph (B)(ii).
										(3)Eligible
				entitiesAn entity shall be eligible to receive a grant under
				this section if—
										(A)the entity
				is—
											(i)a
				State;
											(ii)a
				unit of local government;
											(iii)a tribal
				government or tribal organization;
											(iv)a
				population specific organization with demonstrated experience in assisting
				individuals over 50 years of age;
											(v)a
				victim service provider with demonstrated experience in addressing domestic
				violence, dating violence, sexual assault, and stalking; or
											(vi)a
				State, tribal, or territorial domestic violence or sexual assault coalition;
				and
											(B)the entity
				demonstrates that it is part of a multidisciplinary partnership that includes,
				at a minimum—
											(i)a
				law enforcement agency;
											(ii)a
				prosecutor’s office;
											(iii)a victim service
				provider; and
											(iv)a
				nonprofit program or government agency with demonstrated experience in
				assisting individuals in later life;
											(4)Underserved
				populationsIn making grants under this section, the Attorney
				General shall give priority to proposals providing services to culturally
				specific and underserved populations.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $9,000,000 for each of fiscal years 2013 through
				2017.
									.
				IIIServices,
			 protection, and justice for young victims of violence
			301.Rape prevention
			 and education grantSection
			 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting , territorial or tribal
			 after crisis centers, State; and
					(B)in paragraph (6),
			 by inserting and alcohol after about drugs;
			 and
					(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking $80,000,000 for each of fiscal years 2007 through
			 2011 and inserting $50,000,000 for each of fiscal years 2013
			 through 2017; and
					(B)by adding at the
			 end the following:
						
							(3)Baseline funding
				for States, the District of Columbia, and Puerto RicoA minimum
				allocation of $150,000 shall be awarded in each fiscal year for each of the
				States, the District of Columbia, and Puerto Rico. A minimum allocation of
				$35,000 shall be awarded in each fiscal year for each Territory. Any unused or
				remaining funds shall be allotted to each State, the District of Columbia, and
				Puerto Rico on the basis of
				population.
							.
					302.Creating hope
			 through outreach, options, services, and education for children and
			 youthSubtitle L of the
			 Violence Against Women Act of 1994 is amended by striking sections 41201
			 through 41204 (42 U.S.C. 14043c through 14043c–3) and inserting the
			 following:
				
					41201.Creating Hope
				through Outreach, Options, Services, and Education for Children and Youth
				(CHOOSE Children and Youth)
						(a)Grants
				authorizedThe Attorney General, working in collaboration with
				the Secretary of Health and Human Services and the Secretary of Education,
				shall award grants to enhance the safety of youth and children who are victims
				of, or exposed to, domestic violence, dating violence, sexual assault, or
				stalking and prevent future violence.
						(b)Program
				purposesFunds provided under this section may be used for the
				following program purpose areas:
							(1)Services to
				advocate for and respond to youthTo develop, expand, and
				strengthen victim-centered interventions and services that target youth who are
				victims of domestic violence, dating violence, sexual assault, and stalking.
				Services may include victim services, counseling, advocacy, mentoring,
				educational support, transportation, legal assistance in civil, criminal and
				administrative matters, such as family law cases, housing cases, child welfare
				proceedings, campus administrative proceedings, and civil protection order
				proceedings, services to address the co-occurrence of sex trafficking,
				population-specific services, and other activities that support youth in
				finding safety, stability, and justice and in addressing the emotional,
				cognitive, and physical effects of trauma. Funds may be used to—
								(A)assess and analyze
				currently available services for youth victims of domestic violence, dating
				violence, sexual assault, and stalking, determining relevant barriers to such
				services in a particular locality, and developing a community protocol to
				address such problems collaboratively;
								(B)develop and
				implement policies, practices, and procedures to effectively respond to
				domestic violence, dating violence, sexual assault, or stalking against youth;
				or
								(C)provide technical
				assistance and training to enhance the ability of school personnel, victim
				service providers, child protective service workers, staff of law enforcement
				agencies, prosecutors, court personnel, individuals who work in after school
				programs, medical personnel, social workers, mental health personnel, and
				workers in other programs that serve children and youth to improve their
				ability to appropriately respond to the needs of children and youth who are
				victims of domestic violence, dating violence, sexual assault, and stalking,
				and to properly refer such children, youth, and their families to appropriate
				services.
								(2)Supporting youth
				through education and protectionTo enable middle schools, high
				schools, and institutions of higher education to—
								(A)provide training
				to school personnel, including healthcare providers and security personnel, on
				the needs of students who are victims of domestic violence, dating violence,
				sexual assault, or stalking;
								(B)develop and
				implement prevention and intervention policies in middle and high schools,
				including appropriate responses to, and identification and referral procedures
				for, students who are experiencing or perpetrating domestic violence, dating
				violence, sexual assault, or stalking, and procedures for handling the
				requirements of court protective orders issued to or against students;
								(C)provide support
				services for student victims of domestic violence, dating violence, sexual
				assault or stalking, such as a resource person who is either on-site or
				on-call;
								(D)implement
				developmentally appropriate educational programming for students regarding
				domestic violence, dating violence, sexual assault, and stalking and the impact
				of such violence on youth; or
								(E)develop strategies
				to increase identification, support, referrals, and prevention programming for
				youth who are at high risk of domestic violence, dating violence, sexual
				assault, or stalking.
								(c)Eligible
				applicants
							(1)In
				generalTo be eligible to receive a grant under this section, an
				entity shall be—
								(A)a victim service
				provider, tribal nonprofit, or population-specific or community-based
				organization with a demonstrated history of effective work addressing the needs
				of youth who are, including runaway or homeless youth affected by, victims of
				domestic violence, dating violence, sexual assault, or stalking;
								(B)a victim service
				provider that is partnered with an entity that has a demonstrated history of
				effective work addressing the needs of youth; or
								(C)a public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under section 2164 of title 10,
				United States Code or section 1402 of the Defense Dependents’ Education Act of
				1978, a group of schools, a school district, or an institution of higher
				education.
								(2)Partnerships
								(A)EducationTo
				be eligible to receive a grant for the purposes described in subsection (b)(2),
				an entity described in paragraph (1) shall be partnered with a public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under section 2164 of title 10,
				United States Code or section 1402 of the Defense Dependents' Education Act of
				1978, a group of schools, a school district, or an institution of higher
				education.
								(B)Other
				partnershipsAll applicants under this section are encouraged to
				work in partnership with organizations and agencies that work with the relevant
				population. Such entities may include—
									(i)a
				State, tribe, unit of local government, or territory;
									(ii)a
				population specific or community-based organization;
									(iii)batterer
				intervention programs or sex offender treatment programs with specialized
				knowledge and experience working with youth offenders; or
									(iv)any other
				agencies or nonprofit, nongovernmental organizations with the capacity to
				provide effective assistance to the adult, youth, and child victims served by
				the partnership.
									(d)Grantee
				requirementsApplicants for grants under this section shall
				establish and implement policies, practices, and procedures that—
							(1)require and
				include appropriate referral systems for child and youth victims;
							(2)protect the
				confidentiality and privacy of child and youth victim information, particularly
				in the context of parental or third-party involvement and consent, mandatory
				reporting duties, and working with other service providers all with priority on
				victim safety and autonomy; and
							(3)ensure that all
				individuals providing intervention or prevention programming to children or
				youth through a program funded under this section have completed, or will
				complete, sufficient training in connection with domestic violence, dating
				violence, sexual assault and stalking.
							(e)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for each of fiscal years 2013 through
				2017.
						(g)Allotment
							(1)In
				generalNot less than 50 percent of the total amount appropriated
				under this section for each fiscal year shall be used for the purposes
				described in subsection (b)(1).
							(2)Indian
				tribesNot less than 10 percent of the total amount appropriated
				under this section for each fiscal year shall be made available for grants
				under the program authorized by section 2015 of the Omnibus Crime Control and
				Safe Streets Act of 1968. The requirements of this section shall not apply to
				funds allocated under this paragraph.
							(h)PriorityThe
				Attorney General shall prioritize grant applications under this section that
				coordinate with prevention programs in the
				community.
						.
			303.Grants to
			 combat violent crimes on campusesSection 304 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking stalking on campuses, and and inserting stalking
			 on campuses,;
						(ii)by
			 striking crimes against women on and inserting crimes
			 on; and
						(iii)by
			 inserting , and to develop and strengthen prevention education and
			 awareness programs before the period; and
						(B)in paragraph (2),
			 by striking $500,000 and inserting
			 $300,000;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)by
			 inserting , strengthen, after To develop;
			 and
						(ii)by
			 inserting including the use of technology to commit these
			 crimes, after sexual assault and stalking,;
						(B)in paragraph
			 (4)—
						(i)by
			 inserting and population specific services after
			 strengthen victim services programs;
						(ii)by
			 striking entities carrying out and all that follows through
			 stalking victim services programs and inserting victim
			 service providers; and
						(iii)by
			 inserting , regardless of whether the services are provided by the
			 institution or in coordination with community victim service providers
			 before the period at the end; and
						(C)by adding at the
			 end the following:
						
							(9)To develop or
				adapt and provide developmental, culturally appropriate, and linguistically
				accessible print or electronic materials to address both prevention and
				intervention in domestic violence, dating violence, sexual violence, and
				stalking.
							(10)To develop or
				adapt population specific strategies and projects for victims of domestic
				violence, dating violence, sexual assault, and stalking from underserved
				populations on
				campus.
							;
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by striking any non-profit and all that
			 follows through victim services programs and inserting
			 victim service providers;
						(ii)by
			 redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G),
			 respectively; and
						(iii)by
			 inserting after subparagraph (C), the following:
							
								(D)describe how
				underserved populations in the campus community will be adequately served,
				including the provision of relevant population specific
				services;
								;
				and
						(B)in paragraph (3),
			 by striking 2007 through 2011 and inserting 2013 through
			 2017;
					(4)in subsection
			 (d)—
					(A)by redesignating
			 paragraph (3) as paragraph (4); and
					(B)by inserting after
			 paragraph (2), the following:
						
							(3)Grantee minimum
				requirementsEach grantee shall comply with the following minimum
				requirements during the grant period:
								(A)The grantee shall
				create a coordinated community response including both organizations external
				to the institution and relevant divisions of the institution.
								(B)The grantee shall
				establish a mandatory prevention and education program on domestic violence,
				dating violence, sexual assault, and stalking for all incoming students.
								(C)The grantee shall
				train all campus law enforcement to respond effectively to domestic violence,
				dating violence, sexual assault, and stalking.
								(D)The grantee shall
				train all members of campus disciplinary boards to respond effectively to
				situations involving domestic violence, dating violence, sexual assault, or
				stalking.
								;
				and
					(5)in subsection (e),
			 by striking there are and all that follows through the period
			 and inserting there is authorized to be appropriated $12,000,000 for
			 each of fiscal years 2013 through 2017..
				304.Campus sexual
			 violence, domestic violence, dating violence, and stalking education and
			 prevention
				(a)In
			 generalSection 485(f) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph
			 (C)(iii), by striking the period at the end and inserting , when the
			 victim of such crime elects or is unable to make such a report.;
			 and
						(B)in subparagraph
			 (F)—
							(i)in
			 clause (i)(VIII), by striking and after the semicolon;
							(ii)in
			 clause (ii)—
								(I)by striking
			 sexual orientation and inserting  national origin, sexual
			 orientation, gender identity,; and
								(II)by striking the
			 period and inserting ; and; and
								(iii)by
			 adding at the end the following:
								
									(iii)of domestic
				violence, dating violence, and stalking incidents that were reported to campus
				security authorities or local police
				agencies.
									;
							(2)in paragraph (3),
			 by inserting , that withholds the names of victims as
			 confidential, after that is timely;
					(3)in paragraph (6)(A)—
						(A)by redesignating clauses (i), (ii), and
			 (iii) as clauses (ii), (iii), and (iv), respectively;
						(B)by inserting before clause (ii), as
			 redesignated by subparagraph (A), the following:
							
								(i)The terms dating violence,
				domestic violence, and stalking have the meaning
				given such terms in section 40002(a) of the Violence Against Women Act of 1994
				(42 U.S.C. 13925(a)).
								;
				and
						(C)by inserting after
			 clause (iv), as redesignated by subparagraph (A), the following:
							
								(v)The term sexual assault
				means an offense classified as a forcible or nonforcible sex offense under the
				uniform crime reporting system of the Federal Bureau of
				Investigation.
								;
						(4)in paragraph
			 (7)—
						(A)by striking
			 paragraph (1)(F) and inserting clauses (i) and (ii) of
			 paragraph (1)(F); and
						(B)by inserting after
			 Hate Crime Statistics Act. the following: For the
			 offenses of domestic violence, dating violence, and stalking, such statistics
			 shall be compiled in accordance with the definitions used in section 40002(a)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).;
						(5)by striking
			 paragraph (8) and inserting the following:
						
							(8)(A)Each institution of
				higher education participating in any program under this title and title IV of
				the Economic Opportunity Act of 1964, other than a foreign institution of
				higher education, shall develop and distribute as part of the report described
				in paragraph (1) a statement of policy regarding—
									(i)such institution’s programs to prevent
				domestic violence, dating violence, sexual assault, and stalking; and
									(ii)the procedures that such institution will
				follow once an incident of domestic violence, dating violence, sexual assault,
				or stalking has been reported.
									(B)The policy described in
				subparagraph (A) shall address the
				following areas:
									(i)Education programs to promote the awareness
				of rape, acquaintance rape, domestic violence, dating violence, sexual assault,
				and stalking, which shall include—
										(I)primary prevention and awareness programs
				for all incoming students and new employees, which shall include—
											(aa)a statement that the institution of
				higher education prohibits the offenses of domestic violence, dating violence,
				sexual assault, and stalking;
											(bb)the definition of domestic violence,
				dating violence, sexual assault, and stalking in the applicable
				jurisdiction;
											(cc)the definition of consent, in reference
				to sexual activity, in the applicable jurisdiction;
											(dd)safe and positive options for bystander
				intervention that may be carried out by an individual to prevent harm or
				intervene when there is a risk of domestic violence, dating violence, sexual
				assault, or stalking against a person other than such individual;
											(ee)information on risk reduction to
				recognize warning signs of abusive behavior and how to avoid potential attacks;
				and
											(ff)the information described in clauses
				(ii) through (vii); and
											(II)ongoing prevention and awareness campaigns
				for students and faculty, including information described in items (aa) through
				(ff) of
				subclause (I).
										(ii)Possible sanctions or protective measures
				that such institution may impose following a final determination of an
				institutional disciplinary procedure regarding rape, acquaintance rape,
				domestic violence, dating violence, sexual assault, or stalking.
									(iii)Procedures victims should follow if
				a sex offense, domestic violence, dating violence, sexual assault, or stalking
				has occurred, including information in writing about—
										(I)the importance of preserving
				evidence as may be necessary to the proof of criminal domestic violence, dating
				violence, sexual assault, or stalking, or in obtaining a protection
				order;
										(II)to whom the alleged offense should
				be reported;
										(III)options regarding law enforcement
				and campus authorities, including notification of the victim's option
				to—
											(aa)notify proper law enforcement
				authorities, including on-campus and local police;
											(bb)be assisted by campus authorities in
				notifying law enforcement authorities if the victim so chooses; and
											(cc)decline to notify such authorities;
				and
											(IV)where applicable, the rights of
				victims and the institution's responsibilities regarding orders of protection,
				no contact orders, restraining orders, or similar lawful orders issued by a
				criminal, civil, or tribal court.
										(iv)Procedures for institutional disciplinary
				action in cases of alleged domestic violence, dating violence, sexual assault,
				or stalking, which shall include a clear statement that—
										(I)such proceedings shall—
											(aa)provide a prompt and equitable
				investigation and resolution; and
											(bb)be
				conducted by officials who receive annual training on the issues related to
				domestic violence, dating violence, sexual assault, and stalking and how to
				conduct an investigation and hearing process that protects the safety of
				victims and promotes accountability;
											(II)the accuser and the accused are
				entitled to the same opportunities to have others present during an
				institutional disciplinary proceeding, including the opportunity to be
				accompanied to any related meeting or proceeding by an advisor of their choice;
				and
										(III)both the accuser and the accused
				shall be simultaneously informed, in writing, of—
											(aa)the outcome of any institutional
				disciplinary proceeding that arises from an allegation of domestic violence,
				dating violence, sexual assault, or stalking;
											(bb)the institution's procedures for the
				accused and the victim to appeal the results of the institutional disciplinary
				proceeding;
											(cc)of any change to the results that occurs
				prior to the time that such results become final; and
											(dd)when such results become final.
											(v)Information about how the institution
				will protect the confidentiality of victims, including how publicly available
				recordkeeping will be accomplished without the inclusion of identifying
				information about the victim, to the extent permissible by law.
									(vi)Written notification of students and
				employees about existing counseling, health, mental health, victim advocacy,
				legal assistance, and other services available for victims both on-campus and
				in the community.
									(vii)Written notification of victims
				about options for, and available assistance in, changing academic, living,
				transportation, and working situations, if so requested by the victim and if
				such accommodations are reasonably available, regardless of whether the victim
				chooses to report the crime to campus police or local law enforcement.
									(C)A
				student or employee who reports to an institution of higher education that the
				student or employee has been a victim of domestic violence, dating violence,
				sexual assault, or stalking, whether the offense occurred on or off campus,
				shall be provided with a written explanation of the student or employee's
				rights and options, as described in clauses (ii) through (vii) of subparagraph
				(B).
								;
					(6)in paragraph (9), by striking The
			 Secretary and inserting The Secretary, in consultation with the
			 Attorney General of the United States,;
					(7)by striking paragraph (16) and inserting
			 the following:
						
							(16)(A)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States concerning the
				development, and dissemination to institutions of higher education, of best
				practices information about campus safety and emergencies.
								(B)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States and the Secretary of
				Health and Human Services concerning the development, and dissemination to
				institutions of higher education, of best practices information about
				preventing and responding to incidents of domestic violence, dating violence,
				sexual assault, and stalking, including elements of institutional policies that
				have proven successful based on evidence-based outcome
				measurements.
								;
				and
					(8)by striking
			 paragraph (17) and inserting the following:
						
							(17)No officer, employee, or agent of an
				institution participating in any program under this title shall retaliate,
				intimidate, threaten, coerce, or otherwise discriminate against any individual
				for exercising their rights or responsibilities under any provision of this
				subsection.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect with
			 respect to the annual security report under section 485(f)(1) of the Higher
			 Education Act of 1965 (20 U.S.C. 1092(f)(1)) prepared by an institution of
			 higher education 1 calendar year after the date of enactment of this Act, and
			 each subsequent calendar year.
				IVViolence
			 reduction practices
			401.Study conducted
			 by the centers for disease control and preventionSection 402(c) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is
			 amended by striking $2,000,000 for each of the fiscal years 2007 through
			 2011 and inserting $1,000,000 for each of the fiscal years 2013
			 through 2017.
			402.Saving money
			 and reducing tragedies through prevention grants
				(a)SMART
			 preventionSection 41303 of the Violence Against Women Act of
			 1994 (42 U.S.C. 14043d–2) is amended to read as follows:
					
						41303.Saving Money
				and Reducing Tragedies through Prevention (SMART Prevention)
							(a)Grants
				authorizedThe Attorney General, in consultation with the
				Secretary of Health and Human Services and the Secretary of Education, is
				authorized to award grants for the purpose of preventing domestic violence,
				dating violence, sexual assault, and stalking by taking a comprehensive
				approach that focuses on youth, children exposed to violence, and men as
				leaders and influencers of social norms.
							(b)Use of
				fundsFunds provided under this section may be used for the
				following purposes:
								(1)Teen dating
				violence awareness and preventionTo develop, maintain, or
				enhance programs that change attitudes and behaviors around the acceptability
				of domestic violence, dating violence, sexual assault, and stalking and provide
				education and skills training to young individuals and individuals who
				influence young individuals. The prevention program may use evidence-based,
				evidence-informed, or innovative strategies and practices focused on youth.
				Such a program should include—
									(A)age and
				developmentally appropriate education on domestic violence, dating violence,
				sexual assault, stalking, and sexual coercion, as well as healthy relationship
				skills, in school, in the community, or in health care settings;
									(B)community-based
				collaboration and training for those with influence on youth, such as parents,
				teachers, coaches, healthcare providers, faith-leaders, older teens, and
				mentors;
									(C)education and
				outreach to change environmental factors contributing to domestic violence,
				dating violence, sexual assault, and stalking; and
									(D)policy development
				targeted to prevention, including school-based policies and protocols.
									(2)Children exposed
				to violence and abuseTo develop, maintain or enhance programs
				designed to prevent future incidents of domestic violence, dating violence,
				sexual assault, and stalking by preventing, reducing and responding to
				children’s exposure to violence in the home. Such programs may include—
									(A)providing services
				for children exposed to domestic violence, dating violence, sexual assault or
				stalking, including direct counseling or advocacy, and support for the
				non-abusing parent; and
									(B)training and
				coordination for educational, after-school, and childcare programs on how to
				safely and confidentially identify children and families experiencing domestic
				violence, dating violence, sexual assault, or stalking and properly refer
				children exposed and their families to services and violence prevention
				programs.
									(3)Engaging men as
				leaders and role modelsTo develop, maintain or enhance programs
				that work with men to prevent domestic violence, dating violence, sexual
				assault, and stalking by helping men to serve as role models and social
				influencers of other men and youth at the individual, school, community or
				statewide levels.
								(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be—
								(1)a victim service
				provider, community-based organization, tribe or tribal organization, or other
				nonprofit, nongovernmental organization that has a history of effective work
				preventing domestic violence, dating violence, sexual assault, or stalking and
				expertise in the specific area for which they are applying for funds; or
								(2)a partnership
				between a victim service provider, community-based organization, tribe or
				tribal organization, or other nonprofit, nongovernmental organization that has
				a history of effective work preventing domestic violence, dating violence,
				sexual assault, or stalking and at least one of the following that has
				expertise in serving children exposed to domestic violence, dating violence,
				sexual assault, or stalking, youth domestic violence, dating violence, sexual
				assault, or stalking prevention, or engaging men to prevent domestic violence,
				dating violence, sexual assault, or stalking:
									(A)A public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under section 2164 of title 10,
				United States Code or section 1402 of the Defense Dependents' Education Act of
				1978, a group of schools, or a school district.
									(B)A local
				community-based organization, population-specific organization, or faith-based
				organization that has established expertise in providing services to
				youth.
									(C)A community-based
				organization, population-specific organization, university or health care
				clinic, faith-based organization, or other nonprofit, nongovernmental
				organization with a demonstrated history of effective work addressing the needs
				of children exposed to domestic violence, dating violence, sexual assault, or
				stalking.
									(D)A nonprofit,
				nongovernmental entity providing services for runaway or homeless youth
				affected by domestic violence, dating violence, sexual assault, or
				stalking.
									(E)Healthcare
				entities eligible for reimbursement under title XVIII of the Social Security
				Act, including providers that target the special needs of children and
				youth.
									(F)Any other
				agencies, population-specific organizations, or nonprofit, nongovernmental
				organizations with the capacity to provide necessary expertise to meet the
				goals of the program; or
									(3)a public, charter,
				tribal, or nationally accredited private middle or high school, a school
				administered by the Department of Defense under section 2164 of title 10,
				United States Code or section 1402 of the Defense Dependents’ Education Act of
				1978, a group of schools, a school district, or an institution of higher
				education.
								(d)Grantee
				requirements
								(1)In
				generalApplicants for grants under this section shall prepare
				and submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require that demonstrates the
				capacity of the applicant and partnering organizations to undertake the
				project.
								(2)Policies and
				proceduresApplicants under this section shall establish and
				implement policies, practices, and procedures that—
									(A)include
				appropriate referral systems to direct any victim identified during program
				activities to highly qualified follow-up care;
									(B)protect the
				confidentiality and privacy of adult and youth victim information, particularly
				in the context of parental or third-party involvement and consent, mandatory
				reporting duties, and working with other service providers;
									(C)ensure that all
				individuals providing prevention programming through a program funded under
				this section have completed or will complete sufficient training in connection
				with domestic violence, dating violence, sexual assault or stalking; and
									(D)document how
				prevention programs are coordinated with service programs in the
				community.
									(3)PreferenceIn
				selecting grant recipients under this section, the Attorney General shall give
				preference to applicants that—
									(A)include
				outcome-based evaluation; and
									(B)identify any other
				community, school, or State-based efforts that are working on domestic
				violence, dating violence, sexual assault, or stalking prevention and explain
				how the grantee or partnership will add value, coordinate with other programs,
				and not duplicate existing efforts.
									(e)Definitions and
				grant conditionsIn this section, the definitions and grant
				conditions provided for in section 40002 shall apply.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for each of fiscal years 2013 through 2017.
				Amounts appropriated under this section may only be used for programs and
				activities described under this section.
							(g)Allotment
								(1)In
				generalNot less than 25 percent of the total amounts
				appropriated under this section in each fiscal year shall be used for each set
				of purposes described in paragraphs (1), (2), and (3) of subsection (b).
								(2)Indian
				tribesNot less than 10 percent of the total amounts appropriated
				under this section in each fiscal year shall be made available for grants to
				Indian tribes or tribal organizations. If an insufficient number of
				applications are received from Indian tribes or tribal organizations, such
				funds shall be allotted to other population-specific
				programs.
								.
				(b)RepealsThe following provisions are
			 repealed:
					(1)Sections 41304 and 41305 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 14043d–3 and 14043d–4).
					(2)Section 403 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 14045c).
					VStrengthening the
			 healthcare system’s response to domestic violence, dating violence, sexual
			 assault, and stalking
			501.Consolidation
			 of grants to strengthen the healthcare system’s response to domestic violence,
			 dating violence, sexual assault, and stalking
				(a)GrantsSection
			 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended to read as
			 follows:
					
						399P.Grants to
				strengthen the healthcare system’s response to domestic violence, dating
				violence, sexual assault, and stalking
							(a)In
				generalThe Secretary shall award grants for—
								(1)the development or
				enhancement and implementation of interdisciplinary training for health
				professionals, public health staff, and allied health professionals;
								(2)the development or
				enhancement and implementation of education programs for medical, nursing,
				dental, and other health profession students and residents to prevent and
				respond to domestic violence, dating violence, sexual assault, and stalking;
				and
								(3)the development or
				enhancement and implementation of comprehensive statewide strategies to improve
				the response of clinics, public health facilities, hospitals, and other health
				settings (including behavioral and mental health programs) to domestic
				violence, dating violence, sexual assault, and stalking.
								(b)Use of
				funds
								(1)Required
				usesAmounts provided under a grant under this section shall be
				used to—
									(A)fund
				interdisciplinary training and education programs under paragraphs (1) and (2)
				of subsection (a) that—
										(i)are designed to
				train medical, psychology, dental, social work, nursing, and other health
				profession students, interns, residents, fellows, or current health care
				providers to identify and provide health care services (including mental or
				behavioral health care services and referrals to appropriate community
				services) to individuals who are or who have been victims of domestic violence,
				dating violence, sexual assault, or stalking; and
										(ii)plan and develop
				culturally competent clinical training components for integration into approved
				internship, residency, and fellowship training or continuing medical or other
				health education training that address physical, mental, and behavioral health
				issues, including protective factors, related to domestic violence, dating
				violence, sexual assault, stalking, and other forms of violence and abuse,
				focus on reducing health disparities and preventing violence and abuse, and
				include the primacy of victim safety and confidentiality;
										(B)design and
				implement comprehensive strategies to improve the response of the health care
				system to domestic or sexual violence in clinical and public health settings,
				hospitals, clinics, and other health settings (including behavioral and mental
				health), under subsection (a)(3) through—
										(i)the
				implementation, dissemination, and evaluation of policies and procedures to
				guide health professionals and public health staff in identifying and
				responding to domestic violence, dating violence, sexual assault, and stalking,
				including strategies to ensure that health information is maintained in a
				manner that protects the patient’s privacy and safety, and safely uses health
				information technology to improve documentation, identification, assessment,
				treatment, and follow-up care;
										(ii)the development
				of on-site access to services to address the safety, medical, and mental health
				needs of patients by increasing the capacity of existing health care
				professionals and public health staff to address domestic violence, dating
				violence, sexual assault, and stalking, or by contracting with or hiring
				domestic or sexual assault advocates to provide such services or to model other
				services appropriate to the geographic and cultural needs of a site;
										(iii)the development
				of measures and methods for the evaluation of the practice of identification,
				intervention, and documentation regarding victims of domestic violence, dating
				violence, sexual assault, and stalking, including the development and testing
				of quality improvement measurements, in accordance with the multi-stakeholder
				and quality measurement processes established under paragraphs (7) and (8) of
				section 1890(b) and section 1890A of the Social Security Act (42 U.S.C.
				1395aaa(b)(7) and (8); 42 U.S.C. 1890A); and
										(iv)the provision of
				training and follow-up technical assistance to health care professionals, and
				public health staff, and allied health professionals to identify, assess,
				treat, and refer clients who are victims of domestic violence, dating violence,
				sexual assault, or stalking, including using tools and training materials
				already developed.
										(2)Permissible
				uses
									(A)Child and elder
				abuseTo the extent consistent with the purpose of this section,
				a grantee may use amounts received under this section to address, as part of a
				comprehensive programmatic approach implemented under the grant, issues
				relating to child or elder abuse.
									(B)Rural
				areasGrants funded under paragraphs (1) and (2) of subsection
				(a) may be used to offer to rural areas community-based training opportunities,
				which may include the use of distance learning networks and other available
				technologies needed to reach isolated rural areas, for medical, nursing, and
				other health profession students and residents on domestic violence, dating
				violence, sexual assault, stalking, and, as appropriate, other forms of
				violence and abuse.
									(C)Other
				usesGrants funded under subsection (a)(3) may be used
				for—
										(i)the development of
				training modules and policies that address the overlap of child abuse, domestic
				violence, dating violence, sexual assault, and stalking and elder abuse, as
				well as childhood exposure to domestic and sexual violence;
										(ii)the development,
				expansion, and implementation of sexual assault forensic medical examination or
				sexual assault nurse examiner programs;
										(iii)the inclusion of
				the health effects of lifetime exposure to violence and abuse as well as
				related protective factors and behavioral risk factors in health professional
				training schools including medical, dental, nursing, social work, and mental
				and behavioral health curricula, and allied health service training courses;
				or
										(iv)the integration
				of knowledge of domestic violence, dating violence, sexual assault, and
				stalking into health care accreditation and professional licensing
				examinations, such as medical, dental, social work, and nursing boards, and
				where appropriate, other allied health exams.
										(c)Requirements for
				grantees
								(1)Confidentiality
				and safety
									(A)In
				generalGrantees under this section shall ensure that all
				programs developed with grant funds address issues of confidentiality and
				patient safety and comply with applicable confidentiality and nondisclosure
				requirements under section 40002(b)(2) of the Violence Against Women Act of
				1994 and the Family Violence Prevention and Services Act, and that faculty and
				staff associated with delivering educational components are fully trained in
				procedures that will protect the immediate and ongoing security and
				confidentiality of the patients, patient records, and staff. Such grantees
				shall consult entities with demonstrated expertise in the confidentiality and
				safety needs of victims of domestic violence, dating violence, sexual assault,
				and stalking on the development and adequacy of confidentially and security
				procedures, and provide documentation of such consultation.
									(B)Advance notice
				of information disclosureGrantees under this section shall
				provide to patients advance notice about any circumstances under which
				information may be disclosed, such as mandatory reporting laws, and shall give
				patients the option to receive information and referrals without affirmatively
				disclosing abuse.
									(2)Limitation on
				administrative expensesA grantee shall use not more than 10
				percent of the amounts received under a grant under this section for
				administrative expenses.
								(3)Application
									(A)PreferenceIn
				selecting grant recipients under this section, the Secretary shall give
				preference to applicants based on the strength of their evaluation strategies,
				with priority given to outcome based evaluations.
									(B)Subsection
				(a) (1) and
				(2) granteesApplications for
				grants under paragraphs (1) and (2) of subsection (a) shall include—
										(i)documentation that
				the applicant represents a team of entities working collaboratively to
				strengthen the response of the health care system to domestic violence, dating
				violence, sexual assault, or stalking, and which includes at least one of each
				of—
											(I)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or other health field;
											(II)a health care
				facility or system; or
											(III)a government or
				nonprofit entity with a history of effective work in the fields of domestic
				violence, dating violence, sexual assault, or stalking; and
											(ii)strategies for
				the dissemination and sharing of curricula and other educational materials
				developed under the grant, if any, with other interested health professions
				schools and national resource repositories for materials on domestic violence,
				dating violence, sexual assault, and stalking.
										(C)Subsection
				(a)(3) granteesAn entity
				desiring a grant under subsection (a)(3) shall submit an application to the
				Secretary at such time, in such a manner, and containing such information and
				assurances as the Secretary may require, including—
										(i)documentation that
				all training, education, screening, assessment, services, treatment, and any
				other approach to patient care will be informed by an understanding of violence
				and abuse victimization and trauma-specific approaches that will be integrated
				into prevention, intervention, and treatment activities;
										(ii)strategies for
				the development and implementation of policies to prevent and address domestic
				violence, dating violence, sexual assault, and stalking over the lifespan in
				health care settings;
										(iii)a plan for
				consulting with State and tribal domestic violence or sexual assault
				coalitions, national nonprofit victim advocacy organizations, State or tribal
				law enforcement task forces (where appropriate), and population specific
				organizations with demonstrated expertise in domestic violence, dating
				violence, sexual assault, or stalking;
										(iv)with respect to
				an application for a grant under which the grantee will have contact with
				patients, a plan, developed in collaboration with local victim service
				providers, to respond appropriately to and make correct referrals for
				individuals who disclose that they are victims of domestic violence, dating
				violence, sexual assault, stalking, or other types of violence, and
				documentation provided by the grantee of an ongoing collaborative relationship
				with a local victim service provider; and
										(v)with respect to an
				application for a grant proposing to fund a program described in subsection
				(b)(2)(C)(ii), a certification that any sexual assault forensic medical
				examination and sexual assault nurse examiner programs supported with such
				grant funds will adhere to the guidelines set forth by the Attorney
				General.
										(d)Eligible
				entities
								(1)In
				generalTo be eligible to receive funding under paragraph (1) or
				(2) of subsection (a), an entity shall be—
									(A)a nonprofit
				organization with a history of effective work in the field of training health
				professionals with an understanding of, and clinical skills pertinent to,
				domestic violence, dating violence, sexual assault, or stalking, and lifetime
				exposure to violence and abuse;
									(B)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, dentistry,
				social work, or allied health;
									(C)a health care
				provider membership or professional organization, or a health care system;
				or
									(D)a State, tribal,
				territorial, or local entity.
									(2)Subsection
				(a)(3) granteesTo be eligible
				to receive funding under subsection (a)(3), an entity shall be—
									(A)a State department
				(or other division) of health, a State, tribal, or territorial domestic
				violence or sexual assault coalition or victim service provider, or any other
				nonprofit, nongovernmental organization with a history of effective work in the
				fields of domestic violence, dating violence, sexual assault, or stalking, and
				health care, including physical or mental health care; or
									(B)a local victim
				service provider, a local department (or other division) of health, a local
				health clinic, hospital, or health system, or any other community-based
				organization with a history of effective work in the field of domestic
				violence, dating violence, sexual assault, or stalking and health care,
				including physical or mental health care.
									(e)Technical
				assistance
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may make grants or enter into contracts to
				provide technical assistance with respect to the planning, development, and
				operation of any program, activity or service carried out pursuant to this
				section. Not more than 8 percent of the funds appropriated under this section
				in each fiscal year may be used to fund technical assistance under this
				subsection.
								(2)Availability of
				materialsThe Secretary shall make publicly available materials
				developed by grantees under this section, including materials on training, best
				practices, and research and evaluation.
								(3)ReportingThe
				Secretary shall publish a biennial report on—
									(A)the distribution
				of funds under this section; and
									(B)the programs and
				activities supported by such funds.
									(f)Research and
				evaluation
								(1)In
				generalOf the funds made available to carry out this section for
				any fiscal year, the Secretary may use not more than 20 percent to make a grant
				or enter into a contract for research and evaluation of—
									(A)grants awarded
				under this section; and
									(B)other training for
				health professionals and effective interventions in the health care setting
				that prevent domestic violence, dating violence, and sexual assault across the
				lifespan, prevent the health effects of such violence, and improve the safety
				and health of individuals who are currently being victimized.
									(2)ResearchResearch
				authorized in paragraph (1) may include—
									(A)research on the
				effects of domestic violence, dating violence, sexual assault, and childhood
				exposure to domestic, dating or sexual violence on health behaviors, health
				conditions, and health status of individuals, families, and populations,
				including underserved populations;
									(B)research to
				determine effective health care interventions to respond to and prevent
				domestic violence, dating violence, sexual assault, and stalking;
									(C)research on the
				impact of domestic, dating and sexual violence, childhood exposure to such
				violence, and stalking on the health care system, health care utilization,
				health care costs, and health status; and
									(D)research on the
				impact of adverse childhood experiences on adult experience with domestic
				violence, dating violence, sexual assault, stalking, and adult health outcomes,
				including how to reduce or prevent the impact of adverse childhood experiences
				through the health care setting.
									(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000 for each of fiscal years 2013 through
				2017.
							(h)DefinitionsExcept
				as otherwise provided herein, the definitions provided for in section 40002 of
				the Violence Against Women Act of 1994 shall apply to this
				section.
							.
				(b)RepealsThe
			 following provisions are repealed:
					(1)Section 40297 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13973).
					(2)Section 758 of the
			 Public Health Service Act (42 U.S.C. 294h).
					VISafe
			 homes for victims of domestic violence, dating violence, sexual assault, and
			 stalking
			601.Housing
			 protections for victims of domestic violence, dating violence, sexual assault,
			 and stalking
				(a)AmendmentSubtitle
			 N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
					(1)by inserting after
			 the subtitle heading the following:
						
							1Grant
				programs
							;
					(2)in section 41402
			 (42 U.S.C. 14043e–1), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter;
					(3)in section 41403
			 (42 U.S.C. 14043e–2), in the matter preceding paragraph (1), by striking
			 subtitle and inserting chapter; and
					(4)by adding at the
			 end the following:
						
							2Housing rights
				
								41411.Housing
				protections for victims of domestic violence, dating violence, sexual assault,
				and stalking
									(a)DefinitionsIn
				this chapter:
										(1)Affiliated
				individualThe term affiliated individual means,
				with respect to an individual—
											(A)a spouse, parent,
				brother, sister, or child of that individual, or an individual to whom that
				individual stands in loco parentis; or
											(B)any individual,
				tenant, or lawful occupant living in the household of that individual.
											(2)Appropriate
				AgencyThe term appropriate agency means, with
				respect to a covered housing program, the Executive department (as defined in
				section 101 of title 5, United States Code) that carries out the covered
				housing program.
										(3)Covered housing
				programThe term covered housing program
				means—
											(A)the program under
				section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
											(B)the program under
				section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				8013);
											(C)the program under
				subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12901 et seq.);
											(D)the program under
				subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11360 et seq.);
											(E)the program under
				subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act
				(42 U.S.C. 12741 et seq.);
											(F)the program under
				paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C.
				1715l(d)) that bears interest at a rate determined under the proviso under
				paragraph (5) of such section 221(d);
											(G)the program under
				section 236 of the National Housing Act (12 U.S.C. 1715z–1);
											(H)the programs under
				sections 6 and 8 of the United States Housing Act of 1937 (42 U.S.C. 1437d and
				1437f);
											(I)rural housing
				assistance provided under sections 514, 515, 516, 533, and 538 of the Housing
				Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2); and
											(J)the low-income
				housing tax credit program under section 42 of the Internal Revenue Code of
				1986.
											(b)Prohibited basis
				for denial or termination of assistance or eviction
										(1)In
				generalAn applicant for or tenant of housing assisted under a
				covered housing program may not be denied admission to, denied assistance
				under, terminated from participation in, or evicted from the housing on the
				basis that the applicant or tenant is or has been a victim of domestic
				violence, dating violence, sexual assault, or stalking, if the applicant or
				tenant otherwise qualifies for admission, assistance, participation, or
				occupancy.
										(2)Construction of
				lease termsAn incident of actual or threatened domestic
				violence, dating violence, sexual assault, or stalking shall not be construed
				as—
											(A)a serious or
				repeated violation of a lease for housing assisted under a covered housing
				program by the victim or threatened victim of such incident; or
											(B)good cause for
				terminating the assistance, tenancy, or occupancy rights to housing assisted
				under a covered housing program of the victim or threatened victim of such
				incident.
											(3)Termination on
				the basis of criminal activity
											(A)Denial of
				assistance, tenancy, and occupancy rights prohibitedNo person
				may deny assistance, tenancy, or occupancy rights to housing assisted under a
				covered housing program to a tenant solely on the basis of criminal activity
				directly relating to domestic violence, dating violence, sexual assault, or
				stalking that is engaged in by a member of the household of the tenant or any
				guest or other person under the control of the tenant, if the tenant or an
				affiliated individual of the tenant is the victim or threatened victim of such
				domestic violence, dating violence, sexual assault, or stalking.
											(B)Bifurcation
												(i)In
				generalNotwithstanding subparagraph (A), a public housing agency
				or owner or manager of housing assisted under a covered housing program may
				bifurcate a lease for the housing in order to evict, remove, or terminate
				assistance to any individual who is a tenant or lawful occupant of the housing
				and who engages in criminal activity directly relating to domestic violence,
				dating violence, sexual assault, or stalking against an affiliated individual
				or other individual, without evicting, removing, terminating assistance to, or
				otherwise penalizing a victim of such criminal activity who is also a tenant or
				lawful occupant of the housing.
												(ii)Effect of
				eviction on other tenantsIf public housing agency or owner or
				manager of housing assisted under a covered housing program evicts, removes, or
				terminates assistance to an individual under clause (i), and the individual is
				the sole tenant eligible to receive assistance under a covered housing program,
				the public housing agency or owner or manager of housing assisted under the
				covered housing program shall provide any remaining tenant an opportunity to
				establish eligibility for the covered housing program. If a tenant described in
				the preceding sentence cannot establish eligibility, the public housing agency
				or owner or manager of the housing shall provide the tenant a reasonable time,
				as determined by the appropriate agency, to find new housing or to establish
				eligibility for housing under another covered housing program.
												(C)Rules of
				constructionNothing in subparagraph (A) shall be
				construed—
												(i)to
				limit the authority of a public housing agency or owner or manager of housing
				assisted under a covered housing program, when notified of a court order, to
				comply with a court order with respect to—
													(I)the rights of
				access to or control of property, including civil protection orders issued to
				protect a victim of domestic violence, dating violence, sexual assault, or
				stalking; or
													(II)the distribution
				or possession of property among members of a household in a case;
													(ii)to limit any
				otherwise available authority of a public housing agency or owner or manager of
				housing assisted under a covered housing program to evict or terminate
				assistance to a tenant for any violation of a lease not premised on the act of
				violence in question against the tenant or an affiliated person of the tenant,
				if the public housing agency or owner or manager does not subject an individual
				who is or has been a victim of domestic violence, dating violence, or stalking
				to a more demanding standard than other tenants in determining whether to evict
				or terminate;
												(iii)to limit the
				authority to terminate assistance to a tenant or evict a tenant from housing
				assisted under a covered housing program if a public housing agency or owner or
				manager of the housing can demonstrate that an actual and imminent threat to
				other tenants or individuals employed at or providing service to the property
				would be present if the assistance is not terminated or the tenant is not
				evicted; or
												(iv)to supersede any
				provision of any Federal, State, or local law that provides greater protection
				than this section for victims of domestic violence, dating violence, sexual
				assault, or stalking.
												(c)Documentation
										(1)Request for
				documentationIf an applicant for, or tenant of, housing assisted
				under a covered housing program represents to a public housing agency or owner
				or manager of the housing that the individual is entitled to protection under
				subsection (b), the public housing agency or owner or manager may request, in
				writing, that the applicant or tenant submit to the public housing agency or
				owner or manager a form of documentation described in paragraph (3).
										(2)Failure to
				provide certification
											(A)In
				generalIf an applicant or tenant does not provide the
				documentation requested under paragraph (1) within 14 business days after the
				tenant receives a request in writing for such certification from a public
				housing agency or owner or manager of housing assisted under a covered housing
				program, nothing in this chapter may be construed to limit the authority of the
				public housing agency or owner or manager to—
												(i)deny admission by
				the applicant or tenant to the covered program;
												(ii)deny assistance
				under the covered program to the applicant or tenant;
												(iii)terminate the
				participation of the applicant or tenant in the covered program; or
												(iv)evict the
				applicant, the tenant, or a lawful occupant that commits violations of a
				lease.
												(B)ExtensionA
				public housing agency or owner or manager of housing may extend the 14-day
				deadline under subparagraph (A) at its discretion.
											(3)Form of
				documentationA form of documentation described in this paragraph
				is—
											(A)a certification
				form approved by the appropriate agency that—
												(i)states that an
				applicant or tenant is a victim of domestic violence, dating violence, sexual
				assault, or stalking;
												(ii)states that the
				incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b); and
												(iii)includes the
				name of the individual who committed the domestic violence, dating violence,
				sexual assault, or stalking, if the name is known and safe to provide;
												(B)a document
				that—
												(i)is
				signed by—
													(I)an employee,
				agent, or volunteer of a victim service provider, an attorney, a medical
				professional, or a mental health professional from whom an applicant or tenant
				has sought assistance relating to domestic violence, dating violence, sexual
				assault, or stalking, or the effects of the abuse; and
													(II)the applicant or
				tenant; and
													(ii)states under
				penalty of perjury that the individual described in clause (i)(I) believes that
				the incident of domestic violence, dating violence, sexual assault, or stalking
				that is the ground for protection under subsection (b) meets the requirements
				under subsection (b);
												(C)a record of a
				Federal, State, tribal, territorial, or local law enforcement agency, court, or
				administrative agency; or
											(D)at the discretion
				of a public housing agency or owner or manager of housing assisted under a
				covered housing program, a statement or other evidence provided by an applicant
				or tenant.
											(4)ConfidentialityAny
				information submitted to a public housing agency or owner or manager under this
				subsection, including the fact that an individual is a victim of domestic
				violence, dating violence, sexual assault, or stalking shall be maintained in
				confidence by the public housing agency or owner or manager and may not be
				entered into any shared database or disclosed to any other entity or
				individual, except to the extent that the disclosure is—
											(A)requested or
				consented to by the individual in writing;
											(B)required for use
				in an eviction proceeding under subsection (b); or
											(C)otherwise required
				by applicable law.
											(5)Documentation
				not requiredNothing in this subsection shall be construed to
				require a public housing agency or owner or manager of housing assisted under a
				covered housing program to request that an individual submit documentation of
				the status of the individual as a victim of domestic violence, dating violence,
				sexual assault, or stalking.
										(6)Compliance not
				sufficient to constitute evidence of unreasonable actCompliance
				with subsection (b) by a public housing agency or owner or manager of housing
				assisted under a covered housing program based on documentation received under
				this subsection, shall not be sufficient to constitute evidence of an
				unreasonable act or omission by the public housing agency or owner or manager
				or an employee or agent of the public housing agency or owner or manager.
				Nothing in this paragraph shall be construed to limit the liability of a public
				housing agency or owner or manager of housing assisted under a covered housing
				program for failure to comply with subsection (b).
										(7)Response to
				conflicting certificationIf a public housing agency or owner or
				manager of housing assisted under a covered housing program receives
				documentation under this subsection that contains conflicting information, the
				public housing agency or owner or manager may require an applicant or tenant to
				submit third-party documentation, as described in subparagraph (B), (C), or (D)
				of paragraph (3).
										(8)PreemptionNothing
				in this subsection shall be construed to supersede any provision of any
				Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or stalking.
										(d)Notification
										(1)DevelopmentThe
				Secretary of Housing and Urban Development shall develop a notice of the rights
				of individuals under this section, including the right to confidentiality and
				the limits thereof.
										(2)ProvisionEach
				public housing agency or owner or manager of housing assisted under a covered
				housing program shall provide the notice developed under paragraph (1),
				together with the form described in subsection (c)(3)(A), to an applicant for
				or tenants of housing assisted under a covered housing program—
											(A)at the time the
				applicant is denied residency in a dwelling unit assisted under the covered
				housing program;
											(B)at the time the
				individual is admitted to a dwelling unit assisted under the covered housing
				program;
											(C)with any
				notification of eviction or notification of termination of assistance;
				and
											(D)in multiple
				languages, consistent with guidance issued by the Secretary of Housing and
				Urban Development in accordance with Executive Order 13166 (42 U.S.C. 2000d–1
				note; relating to access to services for persons with limited English
				proficiency).
											(e)Emergency
				transfersEach appropriate agency shall adopt a model emergency
				transfer plan for use by public housing agencies and owners or managers of
				housing assisted under covered housing programs that—
										(1)allows tenants who
				are victims of domestic violence, dating violence, sexual assault, or stalking
				to transfer to another available and safe dwelling unit assisted under a
				covered housing program if—
											(A)the tenant
				expressly requests the transfer; and
											(B)(i)the tenant reasonably
				believes that the tenant is threatened with imminent harm from further violence
				if the tenant remains within the same dwelling unit assisted under a covered
				housing program; or
												(ii)in the case of a tenant who is a
				victim of sexual assault, the sexual assault occurred on the premises during
				the 90 day period preceding the request for transfer; and
												(2)incorporates
				reasonable confidentiality measures to ensure that the public housing agency or
				owner or manager does not disclose the location of the dwelling unit of a
				tenant to a person that commits an act of domestic violence, dating violence,
				sexual assault, or stalking against the tenant.
										(f)Policies and
				procedures for emergency transferThe Secretary of Housing and
				Urban Development shall establish policies and procedures under which a victim
				requesting an emergency transfer under subsection (e) may receive, subject to
				the availability of tenant protection vouchers, assistance under section 8(o)
				of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
									(g)ImplementationThe
				appropriate agency with respect to each covered housing program shall implement
				this section, as this section applies to the covered housing
				program.
									.
					(b)Conforming
			 amendments
					(1)Section
			 6Section 6 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437d) is amended—
						(A)in subsection
			 (c)—
							(i)by
			 striking paragraph (3); and
							(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (3) and (4),
			 respectively;
							(B)in subsection
			 (l)—
							(i)in
			 paragraph (5), by striking , and that an incident or incidents of actual
			 or threatened domestic violence, dating violence, or stalking will not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and will not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
							(ii)in
			 paragraph (6), by striking ; except that and all that follows
			 through stalking.; and
							(C)by striking
			 subsection (u).
						(2)Section
			 8Section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f) is amended—
						(A)in subsection (c),
			 by striking paragraph (9);
						(B)in subsection
			 (d)(1)—
							(i)in
			 subparagraph (A), by striking and that an applicant or participant is or
			 has been a victim of domestic violence, dating violence, or stalking is not an
			 appropriate basis for denial of program assistance or for denial of admission
			 if the applicant otherwise qualifies for assistance or admission;
			 and
							(ii)in
			 subparagraph (B)—
								(I)in clause (ii), by
			 striking , and that an incident or incidents of actual or threatened
			 domestic violence, dating violence, or stalking will not be construed as a
			 serious or repeated violation of the lease by the victim or threatened victim
			 of that violence and will not be good cause for terminating the tenancy or
			 occupancy rights of the victim of such violence; and
								(II)in clause (iii),
			 by striking , except that: and all that follows through
			 stalking.;
								(C)in subsection
			 (f)—
							(i)in
			 paragraph (6), by adding and at the end;
							(ii)in
			 paragraph (7), by striking the semicolon at the end and inserting a period;
			 and
							(iii)by
			 striking paragraphs (8), (9), (10), and (11);
							(D)in subsection
			 (o)—
							(i)in
			 paragraph (6)(B), by striking the last sentence;
							(ii)in
			 paragraph (7)—
								(I)in subparagraph
			 (C), by striking and that an incident or incidents of actual or
			 threatened domestic violence, dating violence, or stalking shall not be
			 construed as a serious or repeated violation of the lease by the victim or
			 threatened victim of that violence and shall not be good cause for terminating
			 the tenancy or occupancy rights of the victim of such violence;
			 and
								(II)in subparagraph
			 (D), by striking ; except that and all that follows through
			 stalking.; and
								(iii)by
			 striking paragraph (20); and
							(E)by striking
			 subsection (ee).
						(3)Rule of
			 constructionNothing in this Act, or the amendments made by this
			 Act, shall be construed—
						(A)to limit the
			 rights or remedies available to any person under section 6 or 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437d and 1437f), as in effect on the day
			 before the date of enactment of this Act;
						(B)to limit any
			 right, remedy, or procedure otherwise available under any provision of part 5,
			 91, 880, 882, 883, 884, 886, 891, 903, 960, 966, 982, or 983 of title 24, Code
			 of Federal Regulations, that—
							(i)was
			 issued under the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 2960) or an
			 amendment made by that Act; and
							(ii)provides greater
			 protection for victims of domestic violence, dating violence, sexual assault,
			 and stalking than this Act; or
							(C)to disqualify an
			 owner, manager, or other individual from participating in or receiving the
			 benefits of the low-income housing tax credit program under section 42 of the
			 Internal Revenue Code of 1986 because of noncompliance with the provisions of
			 this Act.
						602.Transitional
			 housing assistance grants for victims of domestic violence, dating violence,
			 sexual assault, and stalkingChapter 11 of subtitle B of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13975 et seq.) is amended—
				(1)in the chapter
			 heading, by striking child
			 victims of domestic violence, stalking, or sexual
			 assault and inserting victims of domestic violence, dating violence,
			 sexual assault, or stalking; and
				(2)in section 40299 (42 U.S.C. 13975)—
					(A)in the header, by
			 striking child victims of
			 domestic violence, stalking, or sexual assault and
			 inserting victims of
			 domestic violence, dating violence, sexual assault, or
			 stalking;
					(B)in subsection
			 (a)(1), by striking fleeing;
					(C)in subsection
			 (b)(3)—
						(i)in
			 subparagraph (A), by striking  and at the end;
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by
			 inserting after subparagraph (A) the following:
							
								(B)secure employment,
				including obtaining employment counseling, occupational training, job retention
				counseling, and counseling concerning re-entry in to the workforce;
				and
								;
				and
						(iv)in
			 subparagraph (C), as redesignated by clause (ii), by striking 
			 employment counseling,; and
						(D)in subsection
			 (g)—
						(i)in
			 paragraph (1), by striking $40,000,000 for each of fiscal years 2007
			 through 2011 and inserting $35,000,000 for each of fiscal years
			 2013 through 2017; and
						(ii)in
			 paragraph (3)—
							(I)in subparagraph
			 (A), by striking eligible and inserting
			 qualified; and
							(II)by adding at the
			 end the following:
								
									(D)Qualified
				application definedIn this paragraph, the term qualified
				application means an application that—
										(i)has been submitted
				by an eligible applicant;
										(ii)does not propose
				any activities that may compromise victim safety, including—
											(I)background checks
				of victims; or
											(II)clinical
				evaluations to determine eligibility for services;
											(iii)reflects an
				understanding of the dynamics of domestic violence, dating violence, sexual
				assault, or stalking; and
										(iv)does not propose
				prohibited activities, including mandatory services for
				victims.
										.
							603.Addressing the
			 housing needs of victims of domestic violence, dating violence, sexual assault,
			 and stalkingSubtitle N of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.) is
			 amended—
				(1)in section 41404(i) (42 U.S.C.
			 14043e–3(i)), by striking $10,000,000 for each of fiscal years 2007
			 through 2011 and inserting $4,000,000 for each of fiscal years
			 2013 through 2017; and
				(2)in section
			 41405(g) (42 U.S.C. 14043e–4(g)), by striking $10,000,000 for each of
			 fiscal years 2007 through 2011 and inserting $4,000,000 for each
			 of fiscal years 2013 through 2017.
				VIIEconomic
			 security for victims of violence
			701.
			 National Resource Center on Workplace Responses to assist victims of domestic
			 and sexual violenceSection
			 41501(e) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(e)) is
			 amended by striking fiscal years 2007 through 2011 and inserting
			 fiscal years 2013 through 2017.
			VIIIProtection of
			 battered immigrants
			801.
			 U nonimmigrant definitionSection 101(a)(15)(U)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(iii)) is amended by
			 inserting stalking; after sexual
			 exploitation;.
			802.Annual report
			 on immigration applications made by victims of abuseNot later than December 1, 2013, and
			 annually thereafter, the Secretary of Homeland Security shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that includes the following:
				(1)The number of
			 aliens who—
					(A)submitted an
			 application for nonimmigrant status under paragraph (15)(T)(i), (15)(U)(i), or
			 (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)) during the preceding fiscal year;
					(B)were granted such
			 nonimmigrant status during such fiscal year; or
					(C)were denied such
			 nonimmigrant status during such fiscal year.
					(2)The mean amount of
			 time and median amount of time to adjudicate an application for such
			 nonimmigrant status during such fiscal year.
				(3)The mean amount of
			 time and median amount of time between the receipt of an application for such
			 nonimmigrant status and the issuance of work authorization to an eligible
			 applicant during the preceding fiscal year.
				(4)The number of
			 aliens granted continued presence in the United States under section 107(c)(3)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(3)) during
			 the preceding fiscal year.
				(5)A
			 description of any actions being taken to reduce the adjudication and
			 processing time, while ensuring the safe and competent processing, of an
			 application described in paragraph (1) or a request for continued presence
			 referred to in paragraph (4).
				803.Protection for
			 children of VAWA self-petitionersSection 204(l)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(l)(2)) is amended—
				(1)in subparagraph
			 (E), by striking or at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)a child of an
				alien who filed a pending or approved petition for classification or
				application for adjustment of status or other benefit specified in section
				101(a)(51) as a VAWA self-petitioner;
				or
						. 
				804.Public
			 chargeSection 212(a)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)) is amended by adding
			 at the end the following:
				
					(E)Special rule for
				qualified alien victimsSubparagraphs (A), (B), and (C) shall not
				apply to an alien who—
						(i)is
				a VAWA self-petitioner;
						(ii)is an applicant
				for, or is granted, nonimmigrant status under section 101(a)(15)(U); or
						(iii)is a qualified
				alien described in section 431(c) of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C.
				1641(c)).
						.
				
			805.Protections for a fiancée or fiancé of a
			 citizen
				(a)In generalSection 214 of the
			 Immigration and Nationality Act (8 U.S.C. 1184) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (3)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 paragraph (3)(B)(i).;
						(B)in paragraph
			 (2)(A), in the matter preceding clause (i)—
							(i)by striking
			 a consular officer and inserting the Secretary of
			 Homeland Security; and
							(ii)by striking
			 the officer and inserting the Secretary;
			 and
							(C)in paragraph
			 (3)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime.;
			 and
						(2)in subsection
			 (r)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (5)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 subsection (5)(B)(i).; and
						(B)by amending
			 paragraph (4)(B)(ii) to read as follows:
							
								(ii)To notify the beneficiary as
				required by clause (i), the Secretary of Homeland Security shall provide such
				notice to the Secretary of State for inclusion in the mailing to the
				beneficiary described in section 833(a)(5)(A)(i) of the International Marriage
				Broker Regulation Act of 2005 (8 U.S.C.
				1375a(a)(5)(A)(i)).
								;
				and
						(3)in paragraph
			 (5)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime..
					(b)Provision of
			 information to K nonimmigrantsSection 833 of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is amended—
					(1)in subsection
			 (a)(5)(A)—
						(A)in clause
			 (iii)—
							(i)by striking
			 State any and inserting State, for inclusion in the
			 mailing described in clause (i), any; and
							(ii)by striking the
			 last sentence; and
							(B)by adding at the
			 end the following:
							
								(iv)The Secretary of
				Homeland Security shall conduct a background check of the National Crime
				Information Center’s Protection Order Database on each petitioner for a visa
				under subsection (d) or (r) of section 214 of the Immigration and Nationality
				Act (8 U.S.C. 1184). Any appropriate information obtained from such background
				check—
									(I)shall accompany
				the criminal background information provided by the Secretary of Homeland
				Security to the Secretary of State and shared by the Secretary of State with a
				beneficiary of a petition referred to in clause (iii); and
									(II)shall not be used
				or disclosed for any other purpose unless expressly authorized by law.
									(v)The Secretary of
				Homeland Security shall create a cover sheet or other mechanism to accompany
				the information required to be provided to an applicant for a visa under
				subsection (d) or (r) of section 214 of the Immigration and Nationality Act (8
				U.S.C. 1184) by clauses (i) through (iv) of this paragraph or by clauses (i)
				and (ii) of subsection (r)(4)(B) of such section 214, that calls to the
				applicant’s attention—
									(I)whether the
				petitioner disclosed a protection order, a restraining order, or criminal
				history information on the visa petition;
									(II)the criminal
				background information and information about any protection order obtained by
				the Secretary of Homeland Security regarding the petitioner in the course of
				adjudicating the petition; and
									(III)whether the
				information the petitioner disclosed on the visa petition regarding any
				previous petitions filed under subsection (d) or (r) of such section 214 is
				consistent with the information in the multiple visa tracking database of the
				Department of Homeland Security, as described in subsection (r)(4)(A) of such
				section 214.
									;
				and
						(2)in subsection
			 (b)(1)(A), by striking or after orders and
			 inserting and.
					806.Regulation of
			 international marriage brokers
				(a)Implementation
			 of the International Marriage Broker Act of 2005
					(1)FindingsCongress
			 finds the following:
						(A)The International
			 Marriage Broker Act of 2005 (subtitle D of Public Law 109–162; 119 Stat. 3066)
			 has not been fully implemented with regard to investigating and prosecuting
			 violations of the law, and for other purposes.
						(B)Six years after
			 Congress enacted the International Marriage Broker Act of 2005 to regulate the
			 activities of the hundreds of for-profit international marriage brokers
			 operating in the United States, the Attorney General has not determined which
			 component of the Department of Justice will investigate and prosecute
			 violations of such Act.
						(2)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report that includes the following:
						(A)The name of the
			 component of the Department of Justice responsible for investigating and
			 prosecuting violations of the International Marriage Broker Act of 2005
			 (subtitle D of Public Law 109–162; 119 Stat. 3066) and the amendments made by
			 this Act.
						(B)A description of
			 the policies and procedures of the Attorney General for consultation with the
			 Secretary of Homeland Security and the Secretary of State in investigating and
			 prosecuting such violations.
						(b)Technical
			 CorrectionSection 833(a)(2)(H) of the International Marriage
			 Broker Regulation Act of 2005 (8 U.S.C. 1375a(a)(2)(H)) is amended by striking
			 Federal and State sex offender public registries and inserting
			 the National Sex Offender Public Website.
				(c)Regulation of
			 international marriage brokersSection 833(d) of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d)) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Prohibition on
				marketing of or to children
								(A)In
				generalAn international marriage broker shall not provide any
				individual or entity with the personal contact information, photograph, or
				general information about the background or interests of any individual under
				the age of 18.
								(B)ComplianceTo
				comply with the requirements of subparagraph (A), an international marriage
				broker shall—
									(i)obtain a valid
				copy of each foreign national client’s birth certificate or other proof of age
				document issued by an appropriate government entity;
									(ii)indicate on such
				certificate or document the date it was received by the international marriage
				broker;
									(iii)retain the
				original of such certificate or document for 7 years after such date of
				receipt; and
									(iv)produce such
				certificate or document upon request to an appropriate authority charged with
				the enforcement of this paragraph.
									;
				
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)(i)—
							(i)in the heading, by
			 striking registries.— and inserting
			 website.—; and
							(ii)by striking
			 Registry or State sex offender public registry, and inserting
			 Website,; and
							(B)in subparagraph
			 (B)(ii), by striking or stalking. and inserting stalking,
			 or an attempt to commit any such crime.;
						(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A)—
							(i)in clause (i), by
			 striking Registry, or of the relevant State sex offender public registry
			 for any State not yet participating in the National Sex Offender Public
			 Registry, in which the United States client has resided during the previous 20
			 years, and inserting Website; and
							(ii)in clause
			 (iii)(II), by striking background information collected by the
			 international marriage broker under paragraph (2)(B); and inserting
			 signed certification and accompanying documentation or attestation
			 regarding the background information collected under paragraph (2)(B);;
			 and
							(B)by striking
			 subparagraph (C);
						(4)in paragraph
			 (5)—
						(A)in subparagraph
			 (A)(ii), by striking A penalty may be imposed under clause (i) by the
			 Attorney General only and inserting At the discretion of the
			 Attorney General, a penalty may be imposed under clause (i) either by a Federal
			 judge, or by the Attorney General;
						(B)by amending
			 subparagraph (B) to read as follows:
							
								(B)Federal criminal
				penalties
									(i)Failure of
				international marriage brokers to comply with obligationsExcept
				as provided in clause (ii), an international marriage broker that, in
				circumstances in or affecting interstate or foreign commerce, or within the
				special maritime and territorial jurisdiction of the United States—
										(I)except as provided
				in subclause (II), violates (or attempts to violate) paragraph (1), (2), (3),
				or (4) shall be fined in accordance with title 18, United States Code, or
				imprisoned for not more than 1 year, or both; or
										(II)knowingly
				violates or attempts to violate paragraphs (1), (2), (3), or (4) shall be fined
				in accordance with title 18, United States Code, or imprisoned for not more
				than 5 years, or both.
										(ii)Misuse of
				informationA person who knowingly discloses, uses, or causes to
				be used any information obtained by an international marriage broker as a
				result of a requirement under paragraph (2) or (3) for any purpose other than
				the disclosures required under paragraph (3) shall be fined in accordance with
				title 18, United States Code, or imprisoned for not more than 1 year, or
				both.
									(iii)Fraudulent failures of United States
				clients to make required self-disclosuresA person who knowingly and with intent to
				defraud another person outside the United States in order to recruit, solicit,
				entice, or induce that other person into entering a dating or matrimonial
				relationship, makes false or fraudulent representations regarding the
				disclosures described in clause (i), (ii), (iii), or (iv) of subsection
				(d)(2)(B), including by failing to make any such disclosures, shall be fined in
				accordance with title 18, United States Code, imprisoned for not more than 1
				year, or both.
									(iv)Relationship to
				other penaltiesThe penalties provided in clauses (i), (ii), and
				(iii) are in addition to any other civil or criminal liability under Federal or
				State law to which a person may be subject for the misuse of information,
				including misuse to threaten, intimidate, or harass any individual.
									(v)ConstructionNothing
				in this paragraph or paragraph (3) or (4) may be construed to prevent the
				disclosure of information to law enforcement or pursuant to a court
				order.
									;
				and
						(C)in subparagraph
			 (C), by striking the period at the end and inserting including equitable
			 remedies.;
						(5)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
					(6)by inserting after
			 paragraph (5) the following:
						
							(6)Enforcement
								(A)AuthorityThe
				Attorney General shall be responsible for the enforcement of the provisions of
				this section, including the prosecution of civil and criminal penalties
				provided for by this section.
								(B)ConsultationThe
				Attorney General shall consult with the Director of the Office on Violence
				Against Women of the Department of Justice to develop policies and public
				education designed to promote enforcement of this
				section.
								.
					(d)GAO study and
			 reportSection 833(f) of the International Marriage Broker
			 Regulation Act of 2005 (8 U.S.C. 1375a(f)) is amended—
					(1)in the subsection
			 heading, by striking study and report.— and inserting
			 studies and
			 reports.—; and
					(2)by adding at the
			 end the following:
						
							(4)Continuing
				impact study and report
								(A)StudyThe
				Comptroller General shall conduct a study on the continuing impact of the
				implementation of this section and of section of 214 of the Immigration and
				Nationality Act (8 U.S.C. 1184) on the process for granting K nonimmigrant
				visas, including specifically a study of the items described in subparagraphs
				(A) through (E) of paragraph (1).
								(B)ReportNot
				later than 2 years after the date of the enactment of the
				Violence Against Women Reauthorization Act of
				2012, the Comptroller General shall submit to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives a report setting forth the results of the study conducted under
				subparagraph (A).
								(C)Data
				collectionThe Attorney General, the Secretary of Homeland
				Security, and the Secretary of State shall collect and maintain the data
				necessary for the Comptroller General to conduct the study required by
				paragraph
				(1)(A).
								.
					807.Eligibility of
			 crime and trafficking victims in the Commonwealth of the Northern Mariana
			 Islands to adjust statusSection 705(c) of the Consolidated Natural
			 Resources Act of 2008 (Public Law 110–229; 48 U.S.C. 1806 note), is amended by
			 striking except that, and all that follows through the end, and
			 inserting the following: “except that—
				
					(1)for the purpose of
				determining whether an alien lawfully admitted for permanent residence (as
				defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)) has abandoned or lost such status by reason of absence from the
				United States, such alien’s presence in the Commonwealth, before, on or after
				November 28, 2009, shall be considered to be presence in the United States;
				and
					(2)for the purpose of
				determining whether an alien whose application for status under subparagraph
				(T) or (U) of section 101(a)(15) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)) was granted is subsequently eligible for adjustment under
				subsection (l) or (m) of section 245 of such Act (8 U.S.C. 1255), such alien’s
				physical presence in the Commonwealth before, on, or after November 28, 2009,
				and subsequent to the grant of the application, shall be considered as
				equivalent to presence in the United States pursuant to a nonimmigrant
				admission in such
				status.
					.
			IXSafety for Indian
			 women
			901.Grants to
			 Indian tribal governmentsSection 2015(a) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is
			 amended—
				(1)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
				(2)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
				(3)in paragraph (5),
			 by striking and stalking and all that follows and inserting
			 sexual assault, sex trafficking, and stalking;;
				(4)in paragraph (7)—
					(A)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
					(B)by striking
			 and at the end;
					(5)in paragraph (8)—
					(A)by inserting sex
			 trafficking, after stalking,; and
					(B)by striking the period at the end and
			 inserting a semicolon; and
					(6)by adding at the
			 end the following:
					
						(9)provide services
				to address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of
				children exposed to domestic violence, dating violence, sexual assault, or
				stalking, including support for the nonabusing parent or the caretaker of the
				child; and
						(10)develop and
				promote legislation and policies that enhance best practices for responding to
				violent crimes against Indian women, including the crimes of domestic violence,
				dating violence, sexual assault, sex trafficking, and
				stalking.
						.
				902.Grants to
			 Indian tribal coalitionsSection 2001(d) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(d)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)developing and
				promoting State, local, or tribal legislation and policies that enhance best
				practices for responding to violent crimes against Indian women, including the
				crimes of domestic violence, dating violence, sexual assault, stalking, and sex
				trafficking.
							;
				and
					(2)in paragraph
			 (2)(B), by striking individuals or.
				903.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection (a)—
					(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
					(B)by inserting
			 , and the Violence Against Women
			 Reauthorization Act of 2012 before the period at the
			 end;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking Secretary of the Department of
			 Health and Human Services and inserting Secretary of Health and
			 Human Services, the Secretary of the Interior,; and
					(B)in paragraph (2),
			 by striking and stalking and inserting stalking, and sex
			 trafficking; and
					(3)by adding at the
			 end the following:
					
						(c)Annual
				reportThe Attorney General shall submit to Congress an annual
				report on the annual consultations required under subsection (a) that—
							(1)contains the
				recommendations made under subsection (b) by Indian tribes during the year
				covered by the report;
							(2)describes actions
				taken during the year covered by the report to respond to recommendations made
				under subsection (b) during the year or a previous year; and
							(3)describes how the
				Attorney General will work in coordination and collaboration with Indian
				tribes, the Secretary of Health and Human Services, and the Secretary of the
				Interior to address the recommendations made under subsection (b).
							(d)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
						.
				904.Tribal jurisdiction over crimes of domestic
			 violenceTitle II of Public
			 Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil
			 Rights Act of 1968) is amended by adding at the end the
			 following:
				
					204.Tribal jurisdiction over crimes of domestic
				violence
						(a)DefinitionsIn this section:
							(1)Dating violenceThe term dating violence means
				violence committed by a person who is or has been in a social relationship of a
				romantic or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
							(2)Domestic violenceThe term domestic violence
				means violence committed by a current or former spouse or intimate partner of
				the victim, by a person with whom the victim shares a child in common, by a
				person who is cohabitating with or has cohabitated with the victim as a spouse
				or intimate partner, or by a person similarly situated to a spouse of the
				victim under the domestic- or family-violence laws of an Indian tribe that has
				jurisdiction over the Indian country where the violence occurs.
							(3)Indian
				countryThe term Indian
				country has the meaning given the term in section 1151 of title 18,
				United States Code.
							(4)Participating tribeThe term participating tribe
				means an Indian tribe that elects to exercise special domestic violence
				criminal jurisdiction over the Indian country of that Indian tribe.
							(5)Protection orderThe term protection
				order—
								(A)means any injunction, restraining order, or
				other order issued by a civil or criminal court for the purpose of preventing
				violent or threatening acts or harassment against, sexual violence against,
				contact or communication with, or physical proximity to, another person;
				and
								(B)includes any temporary or final order
				issued by a civil or criminal court, whether obtained by filing an independent
				action or as a pendent lite order in another proceeding, if the civil or
				criminal order was issued in response to a complaint, petition, or motion filed
				by or on behalf of a person seeking protection.
								(6)Special domestic violence criminal
				jurisdictionThe term
				special domestic violence criminal jurisdiction means the criminal
				jurisdiction that a participating tribe may exercise under this section but
				could not otherwise exercise.
							(7)Spouse or intimate partnerThe term spouse or intimate
				partner has the meaning given the term in section 2266 of title 18,
				United States Code.
							(b)Nature of the criminal
				jurisdiction
							(1)In generalNotwithstanding any other provision of law,
				in addition to all powers of self-government recognized and affirmed by
				sections 201 and 203, the powers of self-government of a participating tribe
				include the inherent power of that tribe, which is hereby recognized and
				affirmed, to exercise special domestic violence criminal jurisdiction over all
				persons.
							(2)Concurrent jurisdictionThe exercise of special domestic violence
				criminal jurisdiction by a participating tribe shall be concurrent with the
				jurisdiction of the United States, of a State, or of both.
							(3)ApplicabilityNothing in this section—
								(A)creates or eliminates any Federal or State
				criminal jurisdiction over Indian country;
								(B)affects the authority of the United States
				or any State government that has been delegated authority by the United States
				to investigate and prosecute a criminal violation in Indian country;
								(C)shall apply to an Indian tribe in the State
				of Alaska, except with respect to the Metlakatla Indian Community, Annette
				Islands Reserve; or
								(D)shall limit, alter, expand, or diminish the
				civil or criminal jurisdiction of the State of Alaska or any subdivision of the
				State of Alaska.
								(c)Criminal conductA participating tribe may exercise special
				domestic violence criminal jurisdiction over a defendant for criminal conduct
				that falls into one or more of the following categories:
							(1)Domestic violence and dating
				violenceAn act of domestic
				violence or dating violence that occurs in the Indian country of the
				participating tribe.
							(2)Violations of protection
				ordersAn act that—
								(A)occurs in the Indian country of the
				participating tribe; and
								(B)violates the portion of a protection order
				that—
									(i)prohibits or provides protection against
				violent or threatening acts or harassment against, sexual violence against,
				contact or communication with, or physical proximity to, another person;
									(ii)was issued against the defendant;
									(iii)is enforceable by the participating tribe;
				and
									(iv)is consistent with section 2265(b) of title
				18, United States Code.
									(d)Dismissal of certain cases
							(1)Definition of victimIn this subsection and with respect to a
				criminal proceeding in which a participating tribe exercises special domestic
				violence criminal jurisdiction based on a criminal violation of a protection
				order, the term victim means a person specifically protected by a
				protection order that the defendant allegedly violated.
							(2)Non-Indian victims and
				defendantsIn a criminal
				proceeding in which a participating tribe exercises special domestic violence
				criminal jurisdiction, the case shall be dismissed if—
								(A)the defendant files a pretrial motion to
				dismiss on the grounds that the alleged offense did not involve an Indian;
				and
								(B)the participating tribe fails to prove that
				the defendant or an alleged victim is an Indian.
								(3)Ties to Indian tribeIn a criminal proceeding in which a
				participating tribe exercises special domestic violence criminal jurisdiction,
				the case shall be dismissed if—
								(A)the defendant files a pretrial motion to
				dismiss on the grounds that the defendant and the alleged victim lack
				sufficient ties to the Indian tribe; and
								(B)the prosecuting tribe fails to prove that
				the defendant or an alleged victim—
									(i)resides in the Indian country of the
				participating tribe;
									(ii)is employed in the Indian country of the
				participating tribe; or
									(iii)is a spouse or intimate partner of a member
				of the participating tribe.
									(4)WaiverA knowing and voluntary failure of a
				defendant to file a pretrial motion described in paragraph (2) or (3) shall be
				considered a waiver of the right to seek a dismissal under this
				subsection.
							(e)Rights of defendantsIn a criminal proceeding in which a
				participating tribe exercises special domestic violence criminal jurisdiction,
				the participating tribe shall provide to the defendant—
							(1)all applicable rights under this
				Act;
							(2)if a term of imprisonment of any length is
				imposed, all rights described in section 202(c); and
							(3)all other rights whose protection is
				necessary under the Constitution of the United States in order for Congress to
				recognize and affirm the inherent power of the participating tribe to exercise
				special domestic violence criminal jurisdiction over the defendant.
							(f)Petitions To stay detention
							(1)In generalA person has filed a petition for a writ of
				habeas corpus in a court of the United States under section 203 may petition
				that court to stay further detention of that person by the participating
				tribe.
							(2)Grant of stayA court shall grant a stay described in
				paragraph (1) if the court—
								(A)finds that there is a substantial
				likelihood that the habeas corpus petition will be granted; and
								(B)after giving each alleged victim in the
				matter an opportunity to be heard, finds by clear and convincing evidence that
				under conditions imposed by the court, the petitioner is not likely to flee or
				pose a danger to any person or the community if released.
								(g)Grants to tribal governmentsThe Attorney General may award grants to
				the governments of Indian tribes (or to authorized designees of those
				governments)—
							(1)to strengthen tribal criminal justice
				systems to assist Indian tribes in exercising special domestic violence
				criminal jurisdiction, including—
								(A)law enforcement (including the capacity of
				law enforcement or court personnel to enter information into and obtain
				information from national crime information databases);
								(B)prosecution;
								(C)trial and appellate courts;
								(D)probation systems;
								(E)detention and correctional
				facilities;
								(F)alternative rehabilitation centers;
								(G)culturally appropriate services and
				assistance for victims and their families; and
								(H)criminal codes and rules of criminal
				procedure, appellate procedure, and evidence;
								(2)to provide indigent criminal defendants
				with the effective assistance of licensed defense counsel, at no cost to the
				defendant, in criminal proceedings in which a participating tribe prosecutes a
				crime of domestic violence or dating violence or a criminal violation of a
				protection order;
							(3)to ensure that, in criminal proceedings in
				which a participating tribe exercises special domestic violence criminal
				jurisdiction, jurors are summoned, selected, and instructed in a manner
				consistent with all applicable requirements; and
							(4)to accord victims of domestic violence,
				dating violence, and violations of protection orders rights that are similar to
				the rights of a crime victim described in section 3771(a) of title 18, United
				States Code, consistent with tribal law and custom.
							(h)Supplement, not supplantAmounts made available under this section
				shall supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
						(i)Authorization of
				appropriationsThere are
				authorized to be appropriated $5,000,000 for each of fiscal years 2012 through
				2016 to carry out subsection (g) and to provide training, technical assistance,
				data collection, and evaluation of the criminal justice systems of
				participating
				tribes.
						.
			905.Tribal protection ordersSection 2265 of title 18, United States
			 Code, is amended by striking subsection (e) and inserting the following:
				
					(e)Tribal court jurisdiction
						(1)In generalExcept as provided in paragraph (2), for
				purposes of this section, a court of an Indian tribe shall have full civil
				jurisdiction to issue and enforce protection orders involving any person,
				including the authority to enforce any orders through civil contempt
				proceedings, to exclude violators from Indian land, and to use other
				appropriate mechanisms, in matters arising anywhere in the Indian country of
				the Indian tribe (as defined in section 1151) or otherwise within the authority
				of the Indian tribe.
						(2)ApplicabilityParagraph (1)—
							(A)shall not apply to an Indian tribe in the
				State of Alaska, except with respect to the Metlakatla Indian Community,
				Annette Islands Reserve; and
							(B)shall not limit, alter, expand, or diminish
				the civil or criminal jurisdiction of the State of Alaska or any subdivision of
				the State of
				Alaska.
							.
			906.Amendments to
			 the Federal assault statute
				(a)In
			 generalSection 113 of title 18, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Assault with
				intent to commit murder or a violation of section 2241 or 2242, by a fine under
				this title, imprisonment for not more than 20 years, or
				both.
								;
						(B)in paragraph (2),
			 by striking felony under chapter 109A and inserting
			 violation of section 2241 or 2242;
						(C)in paragraph (3)
			 by striking and without just cause or excuse,;
						(D)in paragraph (4),
			 by striking six months and inserting 1
			 year;
						(E)in paragraph (5),
			 by striking 1 year, and inserting 5
			 years,;
						(F)in paragraph
			 (7)—
							(i)by
			 striking substantial bodily injury to an individual who has not attained
			 the age of 16 years and inserting substantial bodily injury to a
			 spouse or intimate partner, a dating partner, or an individual who has not
			 attained the age of 16 years; and
							(ii)by
			 striking fine and inserting a fine; and
							(G)by adding at the
			 end the following:
							
								(8)Assault of a
				spouse, intimate partner, or dating partner by strangling, suffocating, or
				attempting to strangle or suffocate, by a fine under this title, imprisonment
				for not more than 10 years, or both.
								;
				and
						(2)in subsection
			 (b)—
						(A)by striking
			 (b) As used in this subsection— and inserting the
			 following:
							
								(b)DefinitionsIn
				this
				section—
								;
						(B)in paragraph
			 (1)(B), by striking and at the end;
						(C)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(3)the terms
				dating partner and spouse or intimate partner have
				the meanings given those terms in section 2266;
								(4)the term
				strangling means knowingly or recklessly impeding the normal
				breathing or circulation of the blood of a person by applying pressure to the
				throat or neck, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim; and
								(5)the term
				suffocating means knowingly or recklessly impeding the normal
				breathing of a person by covering the mouth of the person, the nose of the
				person, or both, regardless of whether that conduct results in any visible
				injury or whether there is any intent to kill or protractedly injure the
				victim.
								.
						(b)Indian major
			 crimesSection 1153(a) of title 18, United States Code, is
			 amended by striking “assault with intent to commit murder, assault with a
			 dangerous weapon, assault resulting in serious bodily injury (as defined in
			 section 1365 of this title)” and inserting a felony assault under
			 section 113.
				(c)Repeat
			 offendersSection 2265A(b)(1)(B) of title 18, United States Code,
			 is amended by inserting or tribal after
			 State.
				907.Analysis and
			 research on violence against Indian women
				(a)In
			 generalSection 904(a) of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 3796gg–10 note) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 The National and inserting Not later than 2 years after
			 the date of enactment of the Violence Against
			 Women Reauthorization Act of 2012, the National;
			 and
						(B)by inserting
			 and in Native villages” (as defined in section 3 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1602)) before the period at the
			 end;
						(2)in paragraph
			 (2)(A)—
						(A)in clause (iv), by
			 striking and at the end;
						(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(vi)sex
				trafficking.
								;
				
						(3)in paragraph (4),
			 by striking this Act and inserting the
			 Violence Against Women Reauthorization Act of
			 2012; and
					(4)in paragraph (5),
			 by striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $500,000 for each of fiscal
			 years 2013 and 2014.
					(b)Authorization of
			 appropriationsSection
			 905(b)(2) of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking
			 fiscal years 2007 through 2011 and inserting fiscal years
			 2013 through 2017.
				908.Effective
			 dates; pilot project
				(a)General
			 effective dateExcept as provided in subsection (b), the
			 amendments made by this title shall take effect on the date of enactment of
			 this Act.
				(b)Effective date
			 for special domestic-Violence criminal jurisdiction
					(1)In
			 generalExcept as provided in paragraph (2), subsections (b)
			 through (e) of section 204 of Public Law 90–284 (as added by section 904) shall
			 take effect on the date that is 2 years after the date of enactment of this
			 Act.
					(2)Pilot
			 project
						(A)In
			 generalAt any time during the 2-year period beginning on the
			 date of enactment of this Act, an Indian tribe may ask the Attorney General to
			 designate the tribe as a participating tribe under section 204(a) of Public Law
			 90–284 on an accelerated basis.
						(B)ProcedureThe
			 Attorney General may grant a request under subparagraph (A) after coordinating
			 with the Secretary of the Interior, consulting with affected Indian tribes, and
			 concluding that the criminal justice system of the requesting tribe has
			 adequate safeguards in place to protect defendants’ rights, consistent with
			 section 204 of Public Law 90–284.
						(C)Effective dates
			 for pilot projectsAn Indian tribe designated as a participating
			 tribe under this paragraph may commence exercising special domestic violence
			 criminal jurisdiction pursuant to subsections (b) through (e) of section 204 of
			 Public Law 90–284 on a date established by the Attorney General, after
			 consultation with that Indian tribe, but in no event later than the date that
			 is 2 years after the date of enactment of this Act.
						XOther
			 matters
			1001.Criminal
			 provisions relating to sexual abuse
				(a)Sexual abuse of
			 a minor or wardSection 2243(b) of title 18, United States Code,
			 is amended to read as follows:
					
						(b)Of a
				ward
							(1)Offenses
								(A)In
				generalIt shall be unlawful for any person to knowingly engage,
				or knowingly attempt to engage, in a sexual act with another person who
				is—
									(i)in
				official detention or under official supervision or other official control of,
				the United States—
										(I)during or after
				arrest;
										(II)after release
				pretrial;
										(III)while on bail,
				probation, supervised release, or parole;
										(IV)after release
				following a finding of juvenile delinquency; or
										(V)after release
				pending any further judicial proceedings;
										(ii)under the
				professional custodial, supervisory, or disciplinary control or authority of
				the person engaging or attempting to engage in the sexual act; and
									(iii)at the time of
				the sexual act—
										(I)in the special
				maritime and territorial jurisdiction of the United States;
										(II)in a Federal
				prison, or in any prison, institution, or facility in which persons are held in
				custody by direction of, or pursuant to a contract or agreement with, the
				United States; or
										(III)under
				supervision or other control by the United States, or by direction of, or
				pursuant to a contract or agreement with, the United States.
										(B)Sexual
				contactIt shall be unlawful for any person to knowingly engage
				in sexual contact with, or cause sexual contact by, another person, if to do so
				would violate subparagraph (A) had the sexual contact been a sexual act.
								(2)Penalties
								(A)In
				generalA person that violates paragraph (1)(A) shall—
									(i)be
				fined under this title, imprisoned for not more than 15 years, or both;
				and
									(ii)if, in the course
				of committing the violation of paragraph (1), the person engages in conduct
				that would constitute an offense under section 2241 or 2242 if committed in the
				special maritime and territorial jurisdiction of the United States, be subject
				to the penalties provided for under section 2241 or 2242, respectively.
									(B)Sexual
				contactA person that violates paragraph (1)(B) shall be fined
				under this title, imprisoned for not more than 2 years, or
				both.
								.
				(b)Penalties for
			 sexual abuse
					(1)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							250.Penalties for
				sexual abuse
								(a)OffenseIt shall be unlawful for any person, in the
				course of committing an offense under this chapter or under section 901 of the
				Fair Housing Act (42 U.S.C. 3631) to engage in conduct that would constitute an
				offense under chapter 109A if committed in the special maritime and territorial
				jurisdiction of the United States.
								(b)PenaltiesA person that violates subsection (a) shall
				be subject to the penalties under the provision of chapter 109A that would have
				been violated if the conduct was committed in the special maritime and
				territorial jurisdiction of the United States, unless a greater penalty is
				otherwise authorized by
				law.
								.
					(2)Technical and
			 conforming amendmentThe table of sections for chapter 13 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								250. Penalties for sexual
				abuse.
							
							.
					1002.Sexual abuse
			 in custodial settings
				(a)Suits by
			 prisonersSection 7(e) of the
			 Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(e)) is amended
			 by inserting before the period at the end the following: or the
			 commission of a sexual act (as defined in section 2246 of title 18, United
			 States Code).
				(b)United States as
			 defendantSection 1346(b)(2) of title 28, United States Code, is
			 amended by inserting before the period at the end the following: or the
			 commission of a sexual act (as defined in section 2246 of title
			 18).
				(c)Adoption and
			 effect of national standardsSection 8 of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607) is amended—
					(1)by redesignating
			 subsection (c) as subsection (e); and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Applicability to
				detention facilities operated by the Department of Homeland Security
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization
				Act of 2012, the Secretary of Homeland Security shall publish a
				final rule adopting national standards for the detection, prevention,
				reduction, and punishment of rape and sexual assault in facilities that
				maintain custody of aliens detained for a violation of the immigrations laws of
				the United States.
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to detention facilities
				operated by the Department of Homeland Security and to detention facilities
				operated under contract with the Department.
								(3)ComplianceThe
				Secretary of Homeland Security shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Homeland Security.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Homeland Security
				shall give due consideration to the recommended national standards provided by
				the Commission under section 7(e).
								(5)DefinitionAs
				used in this section, the term detention facilities operated under
				contract with the Department includes, but is not limited to contract
				detention facilities and detention facilities operated through an
				intergovernmental service agreement with the Department of Homeland
				Security.
								(d)Applicability to
				custodial facilities operated by the Department of Health and Human
				Services
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization
				Act of 2012, the Secretary of Health and Human Services shall
				publish a final rule adopting national standards for the detection, prevention,
				reduction, and punishment of rape and sexual assault in facilities that
				maintain custody of unaccompanied alien children (as defined in section 462(g)
				of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to facilities operated by the
				Department of Health and Human Services and to facilities operated under
				contract with the Department.
								(3)ComplianceThe
				Secretary of Health and Human Services shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Health and Human Services.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Health and Human
				Services shall give due consideration to the recommended national standards
				provided by the Commission under section
				7(e).
								.
					1003.Anonymous
			 online harassmentSection
			 223(a)(1) of the Telecommunications Act of 1934 (47 U.S.C. 223(a)(1)) is
			 amended—
				(1)in subparagraph
			 (A), in the undesignated matter following clause (ii), by striking
			 annoy,;
				(2)in subparagraph
			 (C)—
					(A)by striking
			 annoy,; and
					(B)by striking
			 harass any person at the called number or who receives the
			 communication and inserting harass any specific person;
			 and
					(3)in subparagraph
			 (E), by striking harass any person at the called number or who receives
			 the communication and inserting harass any specific
			 person.
				1004.Stalker
			 databaseSection 40603 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14032) is amended by striking
			 $3,000,000 and all that follows and inserting $3,000,000
			 for fiscal years 2013 through 2017..
			1005.Federal victim
			 assistants reauthorizationSection 40114 of the Violence Against Women
			 Act of 1994 (Public Law 103–322; 108 Stat. 1910) is amended by striking
			 fiscal years 2007 through 2011 and inserting fiscal years
			 2013 through 2017.
			1006.Child abuse
			 training programs for judicial personnel and practitioners
			 reauthorizationSubtitle C of
			 the Victims of Child Abuse Act of 1990 (42 U.S.C. 13024) is amended in
			 subsection (a) by striking $2,300,000 and all that follows and
			 inserting $2,300,000 for each of fiscal years 2013 through
			 2017..
			1007.Mandatory
			 minimum sentenceSection
			 2241(a) of title 18, United States Code, is amended in the undesignated matter
			 following paragraph (2), by striking any term of years or life
			 and inserting not less than 5 years or imprisoned for
			 life.
			1008.Removal of
			 drunk drivers
				(a)In
			 generalSection 101(a)(43)(F) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(43)(F)) is amended by striking for which the term
			 of imprisonment and inserting , including a third drunk driving
			 conviction, regardless of the States in which the convictions occurred or
			 whether the offenses are classified as misdemeanors or felonies under State or
			 Federal law, for which the term of imprisonment is.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the
			 date of the enactment of this Act.
				
